Case 3:20-cv-01159-RJD Document 1-1 Filed 11/02/20 Page1of93 Page|ID#16  _““EFILED*™
Case Number 2020L 001397

Date: 10/1/2020 4:27 PM

Mark Von Nida

Clerk of Circuit Court

Third Judicial Circuit, Madison County Hinois

IN THE CIRCUIT COURT

THIRD JUDICIAL CIRCUIT
MADISON COUNTY, ILLINOIS

JOSEPH BEARDSLEY, INDIVIDUALLY
AND AS SPECIAL REPRESENTATIVE OF
THE ESTATE OF REBECCA BEARDSLEY

And
MICHELE KIPNIS,
Plaintiffs
Vv.
ABBVIE INC 2020L 001397
Serve at: Corporate Creations Network Inc
350 8. Northwest Hwy, Suite 300 Cause No:

Park Ridge, IL 60068

APOLLO ENDOSURGERY US, INC.

Serve at: National Registered Agents, Inc.
208 South LaSalle Street, #814
Chicago, IL 60604

Nee mee See” ee! ne” ee” ee” at! me ge! pt” get met! at gt! mgt! eget! gat gt yt gt pat

Defendants

COMPLAINT
COME NOW Plaintiffs, by and through their undersigned attorneys, and for their

Complaint, state as follows:
PARTIES
L. Plaintiffs
1. Plaintiff Joseph Beardsley (hereinafter “Piaintiff’) is a resident of the State of California. At
all times relevant hereto he was lawfully married to Decedent Rebecca Beardsley (hereinafter
“Decedent”). Decedent Rebecca Beardsley had a Lap-Band® device implanted at Balboa

Page I of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 2 0f 93 Page ID #17

Navai Medical Center in San Diego, California, on or about April 1, 2011. On or about
December 27, 2018, the Lap-Band® device was caused to be surgically removed from
Decedent at Loma Linda University Medical Center in San Diego, California. During the
removai of Decedent’s Lap-Band® on, it was noted that the Lap-Band® catheter had
wrapped around her small intestines causing a bowel obstruction which necessitated
emergency removal of the lap band and port. It was also discovered that the Lap-Band had
eroded into her stomach causing sepsis, stomach perforation and necrosis. Decedent died of
the injuries caused by her Lap-Band on December 28, 2018.

2. Plaintiff brings this action pursuant to 740 ILCS 180, 755 ILCS 3/27-6, and 820 ILCS 310/1.1
(as amended) and other common law causes of action.

3. Plaintiff Michele Kipnis is a resident of Del Mar, California. Plamtiff Michele Kipnis had a
Lap-Band® device implanted at Scripps Memorial Hospital La Jolla located in La Jolla, CA
on or about October 8, 2012 and/or on or about September 5, 2018 the Lap-Band® device
was caused to be surgically removed from Kipnis at Scripps Memorial Hospital La Jolla
located in La Jolla, CA. During the removal of Michele Kipnis’ Lap-Band® on or about it
was determined that the Lap-Band® had eroded into her stomach causing inflammation of
her liver and stomach which prevented her from eating, caused daily vomiting, a hernia and
chronic diarrhea.

4. Hereinafter, all plaintiffs set forth above will be collectively referred to as "Plaintiffs."

IT, Defendants

3. Defendant AbbVie Inc., (hereinafter “AbbVie”) is a for-profit corporation, incorporated under
the laws of the State of Delaware. AbbVie is a multi-specialty healthcare company with its

principal place of business located at | North Waukegan Road, North Chicago, Illmois

Page 2 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 30f93 Page ID #18

60064. AbbVie is the successor to Allergan USA, Inc., which was acquired by AbbVie on or
about May 8, 2020. Defendant AbbVie is authorized to and does business throughout the
State of Hlinois.

6. In approximately 2006, AbbVie, by and through its predecessor Allergan, acquired the Lap-
Band® System with its purchase of Inamed Corporation. The purchase included BioEnterics
Corporation, a subsidiary that was responsible for introducing the Lap-Band® System
product line to the United States. BioEnterics Corporation had previously sold an adjustable
gastric banding system for morbid obesity in Europe and Australia. Since 2006, Allergan has
been engaged tn the business of designing, testing, manufacturing, assembling, packaging,
labeling, distributing, selling, and marketing the Lap-Band® for use by surgeons performing
surgical operations of members of the general public. In 2013, Allergan USA, Inc. sold the
rights to the Lap-Band® System to Defendant Apollo Endosurgery, Inc.

7. Defendant APOLLO ENDOSURGERY US, INC. (hereinafter, "Apollo”) now is, and at ali
times relevant to this action was, a for-profit corporation, incorporated under the laws of the
State of Delaware. Apollo is a medical device company focused on less invasive therapies
for the treatment of obesity with its principal place of business located at 1120 South Capital
of Texas Highway #300, Austin, Texas 78746. Defendant AbbVie is authorized to and does
business throughout the State of Illinois, and Apollo, in fact, does business throughout the
State of [linois.

8. In approximately October 2013, Apollo purchased Defendant Allergan's obesity intervention
division for up to $110 million, which included the Lap-Band® product line.

9. Hereinafter, Apoilo and AbbVie will be referred to collectively as “Lap-Band® Defendants.

Hereinafter, all defendants set forth above will be collectively referred to as "Defendants."

Page 3 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 40f93 Page ID #19

JURISDICTION AND VENUE

 

10. Consistent with the Due Process Clause of the Fifth and Fourteenth Amendments to the
United States Constitution, this Court has in personam jurisdiction over Defendants, because
Defendants are present or domiciled in the State of Illinois, such that requiring an appearance
does not offend traditional notions of fair play and substantial justice.

11. This Court has general personal jurisdiction over Defendants pursuant to and consistent with
735 ILCS 5/2-209, and the United States and Illinois Constitutional requirements of Due
Process, in that the Defendants, individually or acting through their apparent agents,
committed one or more of the following acts:

a. Defendants transacted business in the State of Illinois, 735 ILCS 5/2-209(a}(1);
and/or

b. Defendants committed, a tortious act within the State of Tinois 735 [LCS 5/2-
209(a)(3); and/or

c. At allrelevant times, it was foreseeable to Defendants that their tortious acts
and/or their transaction of business in the State of Illinois would have
consequences such that Defendants could reasonably foresee being haled into
court in the State of Illinois, and/or

d. Requiring Defendants to litigate this claim in the State of Illinois does not offend
traditional notions of fair play and substantial justice and 1s permitted by the

United States Constitution.

12. There is no federal subject matter jurisdiction because there 1s no federal question raised.

Page 4 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 5o0f93 Page ID #20

13. The Lap-Band® Defendants, at all relevant times, have engaged in substantial business
activities within the State of IHinois. At all relevant times the Lap-Band® Defendants
transacted, solicited, and conducted business in [linois through their employees, agents,
and/or sales representatives, and the Lap-Band® Defendants derived substantial revenue
from such business by marketing The Lap-Band® to people of the State of Iinois.

14. The Lap-Band® Defendants had substantial contacts with physicians in Illinois including,
based upon information and belief, contacts through marketing to physicians to encourage
physicians to use the Lap-Band® device and marketing of the product to consumers, within
the State of Tlinois.

15. There is no federal subject matter jurisdiction because there is no federal question raised.
Plaintiffs’ claims in this action are brought solely under Illmois law. To the extent Plaintiffs
relies upon federal law or regulation governing the design, manufacture, and/or sale of a
medical device, Plaintiffs do so for the purposes of properly pleading "parallel" state law
claims as recognized by the Supreme Court of the United States. See Medtronic, Inc. v.

Lohr, 318 U.S. 470 (1996).

UNDERLYING COMMON FACTS
F. Description of the Lap Band®
16. The Lap-Band® is a Class II] medical device designed as a long-term, surgically implantable
device intended to induce weight loss in morbidly obese patients by limiting food
consumption. The Lap-Band® is manufactured, designed, formulated, tested, packaged,
labeled, produced, created, made, constructed, assembled, marketed, advertised, promoted,

distributed, and sold by the Lap-Band® Defendants.

Page § of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 6o0f93 Page ID #21

17. The Lap-Band® components include the silicone elastomer band, an access port, and tubing

used to connect the band and port, as shown below.

 

The LAP-BAMNO Adfustable Gastric Banding Sywstent

18. At all times relevant to this Complaint, in order to be eligible for a The Lap-Band® device,
patients were supposed to have a Body Mass Index (BMI) of at least 40 or a BMI of 35 with
at least one obesity-related health condition, or those who are 100 pounds over their ideal
weight. Patients were also supposed to have been overweight for more than 5 years and have
previously failed more conservative weight loss techniques. Those who undergo the
procedure must be prepared to make extreme changes in eating habits and lifestyle for the
remainder of their lives.

19, During surgery, a surgeon wraps the band around the upper part of the stomach, creating a
small pouch that can hold only a small amount of food. The narrow opening of the stomach
pouch (stoma) limits how quickly food passes to the lower part of the stomach. Fullness is
supposed to be achieved with just a smail amount of food.

i. History of the Lap-Band®

20. The Medical Device Amendments of 1976 ("MDA"), 21 U.S.C. § 360c, ef seq., to the
Federal Food Drug and Cosmetic Act ("FDCA"), 21 ULS.C. § 301, et seq., "impose[] a

Page 6 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 7 of 93 Page ID #22

21.

22.

24.

25.

26.

regime of detailed federal oversight" administered by the Food and Drug Administration
("FDA").

Class III devices are those that “present a potential, unreasonable risk of illness or injury,”
among other things.

Premarket Approval ("PMA") ts the process the FDA uses to evaluate the safety and efficacy

of medical devices, such as The Lap-Band®.

. PMA applications can contain thousands of pages of information. A PMA application must

include the device’s indications for use, description, marketing history, manufacturing
process, and a summary of studies, just to name a few. See 21 C.F.R. § 814.20.
The FDA may grant PMA for a medical device only if it finds, é#rer alia, that:

1. There is a "reasonable assurance" of the device's "safety and
effectrveness" under the conditions of used included 1n the proposed
labeling for the device; and

2. The proposed labeling is neither false nor misleading. 21 U.S.C. §

360e(d)(1)(A), (2)(A), (B), and (D).

Once a device receives PMA, it "may not be manufactured, packaged, stored, labeled,
distributed or advertised in a manner that is inconsistent with any conditions to approval
specified in the PMA approval order for the device." 21 C.F.R. § 814.80.

The Lap-Band® System has been in use in Australia and Europe since 1993. Over 750,000
The Lap-Band® Systems have been distributed globally, and it has been widely reported on

in medical literature.

Page 7 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 80f93 Page ID #23

27.

28.

29.

The Lap-Band® Defendants initially sought FDA PMA in the late 1990s. On or about
March 24, 2000, BioEnterics Corporation, a subsidiary of Inamed Corporation, submitted its
application for PMA of the Lap-Band® system with the Food & Drug Administration (FDA).
Initial PMA was denied by the Center for Devices and Radiological Health ("CDHR") in
August 2000, following the recommendation of the Gastroenterology and Urology Devices
Panel. The denial was based on inadequate clinical support for the safety and efficacy of the
device and inadequate safety information regarding esophageal dilation. CDHR
recommended expanded follow-up, updated and/or amended device labeling, and post-
approval study.
On June 5, 2001, the FDA approved BioEnterics PMA application with a list of conditions
that Allergan, Inc. had to fulfill in order to maintain The Lap-Band® approval. These
conditions included:
a. The submission of periodic reports, required under 21 C.F.R. $14.84, at intervals

of one year from the date of approval of the origmal PMA. Pursuant to 21 C.F. R.

$14.84, Lap-Band ® Defendants were required to file a summary and

bibliographs of the following:

1. Unpublished reports of data from any clinical investigations or nonclinical
laboratory studies involving the device or related devices and known to or that
reasonable should be known to the applicant; and

2. Reports im the scientific literature concerning the devices and known to or that
reasonable should be known to the applicant.

b. The submission of “Adverse Reaction and Device Default Reporting”. As noted
in the 2001 PMA approved letter to BioEnterics Corporation, the FDA determined
that in order to provide continued reasonable assurance of the safety and

effectiveness of the device, the Lap-Band® Defendants were required to submit

Page 8 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 9of93 Page ID #24

“Adverse Reaction Reports” or “Device Defect Reports” to the FDA. The Lap-
Band® Defendant were required to submit the reports within 10 days after the
Lap-Band® Defendants receives or has knowledge of information concerning:

a) Any adverse reaction, side effects, injury, toxicity or sensitivity reaction
that is attributable to the device, and
i. Has not be addressed by the devices labeling or,
ii. Has been addressed by the devices labeling but is occurring
with unexpected severity or frequency.

c. Reporting adverse events under the Medical Device Reporting (MDR) Regulation
if The Lap-Band® may “have caused or contributed to a death or serious injury;
or [has malfunctioned and...would be likely to cause or contribute to a death or
serious injury if the malfunction were to recur;” and

d. Include in its Annual Report any failures of the device that meet the specifications
outlined in the PMA that would have been correctable by procedures described in
the Lap-Band® labeling.

30. In addition to the Annual Report requirements, the Lap-Band® Defendants were also
required to complete two post approval studies that evaluated the long-term effectiveness of
the device and the incidence of adverse events. The Lap-Band® Defendants were also
required to ensure that their representations and warranties were consistent with both Federal
and State law.

31. Lap-Band® Defendants were required to comply with all state and federal laws, including
but not limited to:

a. 21 U.S.C. § 352(q): 21 U.S.C. § 352(q) provides that a medical device is
misbranded “if (1) its advertising is false or misleading in any particular, or (2) it ts

sold, distributed, or used in violation of regulations prescribed under section

Page 9 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 10 of 93 Page ID #25

360;(e) of this title.” Jd. Section 321(n) states that where there is an allegation of

musbranding:

[I}n determining whether the labeling or advertising is misleading there
shali be taken into account (among other things) not only representations
made or suggested by statement, word, design, device, or any
combination thereof, but also the extent to which the labeling or
advertising fails to reveal facts material in the light of such
representations or material with respect to consequences which may
result from the use of the article.”

b. 21 C.F.R. § 803.50, et seg.: The Lap-Band® Defendants were required to report
to the FDA no later than thirty calendar days after the day The Lap-Band®
Defendants receive or become aware of information suggesting that The Lap-
Band® caused or contributed to a death or serious injury. The Lap-Band®
Defendants must also report to the FDA if The Lap-Band® had malfunctioned, and
that malfunction would be likely to cause death or serious injury if it were to
reoccur. The Lap-Band® Defendants must conduct an investigation of the
malfunction and determine the cause.

c. 21 C.¥F.R. § 814.86: The Lap-Band® Defendants were required to manufacture
the Lap-Band® device "according the approved specifications for the medical
device .|"

d. 21 C.F.R. § 814.82(a)(9): The Lap-Band® Defendants were required to
continuously evaluated and report on the safety, and reliability of The Lap-Band®
for its intended use.

e. 21 C.F.R. §§ 820.20, 820.106: The Lap-Band® Defendants were required to

establish a quality management policy and instructions with respect to The Lap-

Page 10 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 11o0f93 Page ID #26

Band®, including the development of corrective and preventive action (CAPA)
procedures to address nonconformance and quality issues.

21 C.F.R. § $20.30: The Lap-Band® Defendants were required to establish and
maintain procedures for validating the design of The Lap-Band® that includes
testing mdividual units under actual or simulated conditions, creating a risk plan,
and conducting risk analyses.

Current Good Manufacturing Practices (CGMP): The Lap-Band® Defendants
were required to follow quality systems to help ensure that their The Lap-Band®

product consistently met applicable requirements and specifications.

32. The Lap-Band® Defendants generally had the ability to update the Lap-Band® labeling to

imclude any newly acquired information regarding safety, without prior approval of the FDA

21 C.F.R. § 814.39¢d). The permitted changes to the label include:

a.

Any label change that strengthens or adds contraindications, warnings, or adverse
reactions that have reasonable evidence of a causal association;

Labeling changes that add or strengthen an struction that is intended to enhance
the safe use of the device;

Labeling changes that delete misleading, false, or unsupported mdications; and
Labeling changes that reflect changes in quality controls or manufacturing
processes that add a new specification or test method, or otherwise provide

additional assurance of purity, identity, strength, or reliability of the device.

33. Not only did the Lap-Band® Defendants have the ability to update the Lap-Band® Labeling,

the PMA for the Lap-Band® specifically required that the Lap-Band® Defendants provide

supplemental warnings if unanticipated adverse effects, increases in the mecidences of

Page 11 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 12 of 93 Page ID #27

34.

35.

36.

anticipated adverse effects, or device failures necessitates a labeling, manufacturing or device
modification. The PMA for the Lap-Band® specifically provides:

A PMA Supplement must be submitted when unanticipated

adverse effects, increases in the incidences of anticipated

adverse effects or device failures, necessitates a labeling

manufacturing or device modification.
On April 27, 2010, Allergan, Inc. submitted its application for PMA supplement for the Lap-
Band® Adjustable Gastric Banding System with the Center for Devices and Radiological
Health (CDRH) of the FDA. The supplement was submitted to expand the indication (people
eligible) for the Lap-Band® Adjustable Gastric Banding System. Because of this expansion
of potential eligible patients, The Lap-Band® Defendants estimated more than 26 million
Americans would be newly eligible for surgery.
On February 16, 2011, the CDRH approved the PMA supplement for the Lap-Band®
Adjustable Gastric Banding System. The Lap-Band® Defendants were required to compiete
the same requirements as when they were first approved, mentioned above.
From March 2012 to September 2015, the FDA cited The Lap-Band® Defendants for
inadequate post-approval studies. For the six month to four year reports, culminating a total

of six reports, The Lap-Band® Defendants studies were only “On Time” once. The five

other times, the report was “Overdue.” Overall, the follow-up rate was below 80%.

TH, The Lap-Band® Hazards

37.

In 2004, a study was conducted that showed many patients who receive laparoscopic gastric
banding surgery for weight loss experience major complications over time, and as many as
60% of patients eventually have their band removed. The study makes statements such as the
adjustable gastric band ‘“‘was used greatly in Europe, and became by far the most performed

procedure before the first alarming signals appeared”. The study goes on to state “[t]he arm

Page 12 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 13 of 93 Page ID #28

38.

of this paper, based on the longest existing follow-up, is to provide a warning”. Finally the
study provides “its simplicity, the operation [despite its simplicity, the operation 1s not free
from shortcomings; we encounter both early and late complications which required re-
operative surgery in more than two-thirds of patients and device removal in more than one-
half.” Camerin, G. Adam G. Masimari GM, et al. Thirteen years of follow-up in patients
with adjustable silicone gastric banding for obesity weight loss and constant rate of late
specific complications. Obes Surg 2004; 14: 1343-8,
In 2005, a study was conducted which showed that many patients who received laparoscopic
gastric surgery for weight loss experience major complications over time. Suter, M., Calmes,
J.M., Paros, A., Giusti, V. A 10-year experience with laparoscopic gastric banding for
morbid Obesity: high Long-Term Complications and failure rates. Obes Sug 2005 16: 829-
835. This long term study showed that 33.1% of patients developed late complications,
including band erosion of 9.5%, provide dilation/slippage of 6.3% and caterer or post-related
problems of 7.6%. Major reoperations was required in 21.7% of the patients. The study goes
on to note that the failure rate increased from 13.2% after 18 months to 23.8% at 3, 31.5% at
5 and 36.9% at 7 years. The study states “we found the rate of long-term complications
imcreases constantly over time, according to the linear pattern”. The study goes on to state
this study “shows that a considerable time is needed to apprehend this high incidence of
long-term complications after gastric banding. The formabie enthusiasm that embraced
many surgeons during the late 1990s is now fading away, at least in Switzerland and in
Europe”. The study goes on to warn:

Laparoscopic gastric banding was introduced in the UA only a few

years ago. As in Europe, and before the appearance of long-term

complications, the enthusiasm related to the apparent simplicity and
good early results might drive a considerable number of surgeons to

Page 13 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 14 of 93 Page ID #29

39.

40.

41.

42.

choose gastric banding for morbid obesity. If long-term resuits

mimic those reports in this paper, this could cause a disaster, with

thousands of patients require reoperations, with the associated risks,

because of sever long-term complications and/or insufficient weight.

The result in this paper should serve as a warning.
In 2012, after issues surrounding the advertising and marketing of The Lap-Band® in
southern California, members of the United States Congress called for an investigation of the
safety and effectrveness of the Lap-Band® device.
The most recent labeling reports the results from the pivotal study and the “Lower BMI
Study” that was used to support the labeling change allowing use in patients with BMI as low
as 30. Those results show that in the pivotal study, over three years, approximately 25% of
the 299 study participants had their device removed. Approximately 17% of the 299 had the
device removed as a counter measure to an adverse event. Approximately 1.3% had the
device removed due to erosion.
In the Lower BMI study, the labeling reports that over one year, 1 out of 149, or 0.7% of
patients, suffered erosion. This patient, along with two others, or 2%, suffered a serious
adverse event requirmg band removal.
A review of the entries in the FDA’s MAUDE (Manufacturer and User Facility Device
Experience) database of adverse events reveals hundreds of instances of the Lap-Band®
causing erosion. The database contains a “manufacturer’s narrative” in response to each of
the hundreds of complaint entries. The response to a report about erosion often contains

language such as the following:

GASTRIC EROSION IS A SURGICAL/PHYSIOLOGICAL
COMPLICATION AND ANALYSIS OF THE DEVICE GENERALLY
DOES NOT ASSIST ALLERGAN IN DETERMINING A PROBABLE
CAUSE FOR THESE EVENTS... DEVICE LABELING ADDRESSES THE
POSSIBLE OUTCOME OF EROSION AS FOLLOWS.... “PHERE IS A
RISK OF BAND EROSION INTO STOMACH TISSUE...”

Page 14 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 15 0f93 Page ID #30

43.

44.

45.

46.

According to Allergan, 750,000 procedures have been performed between 1994 and 2013. In
2013 alone, there were 25,000 gastric band implantation surgeries. There were 358 adverse
event reports (filed between 2013 and 2015) in the MAUDE database regarding events that
took place in 2013, that mentioned erosion. Assuming that all 25,000 were The Lap-Band®s
(and not Realize, the other adjustable gastric band on the market), that is a 1.4% rate of reported
erosion events (in the same year as implantation). That matches the manufacturer’s estimate
derived from the pivotal study almost exactly.

The failure rate the Lap-Band® defendants reported in the MAUDE database is directly
contradicted, however, by numerous medical studies which show that the number of patients
whose Lap-Band® eventually erodes into the stomach is between 20% and 30% or higher. See,
e.g., Jacques Himpens et al, Long-term Outcomes of Laparoscopic Adjustable Gastric
Banding, 146 ARCH. SuRG. 802 (2011) (following up on patients who had received their The
Lap-Band® between 1994 and 1997 in Europe prior to FDA approval, with a median follow-
up time of 13 years, finding nearly 50% required removal and nearly | in 3 experienced
erosion).

The story that starts to emerge is the following: Allergan knew that erosion was a significant
risk long-term. It had studies that as early as 2002 suggested that erosion would be a problem
for patients with long-term implants. It tried to cover up this risk by incorporating statements
into the labeling it sought approval for that said things like “erosion is a risk” and “explanation
may be necessary at any time.” But it specifically appealed to the low percentage of erosion
of 1.3% it allegedly found in the pivotal study.

Allergan’s explanation for the high rates of erosion, such as in response to the 2011 Himpens

study, has always been to blame the surgeon. Yet it also blamed the surgeons for the high

Page 15 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 16 of 93 Page ID #31

AT.

48.

49.

explanation rate in the pivotal trial of 25%—this was at the “beginning of their learning curve”.
If low surgical skill increases the risk of erosion, why would the pivotal trial, which Allergan
said was less successful than otherwise because of low surgical skill, have only 1.3% erosion,
while numerous subsequent trials found erosion rates between 3 and 30%?

The answer ts that erosion increases with time. This makes sense—one of the leading theories
(and most intuitively obvious) regarding the cause of erosion 1s the Lap-Band® necrosis. Put
The Lap-Band® on tissue and it will reduce blood flow, causing it eventually to die. The
longer The Lap-Band® is applied, the greater the extent of tissue death. The Lap-Band® is
designed to put The Lap-Band® on tissue—that is how it works.

And Allergan knew all this. It had a duty to and did monitor the studies other sponsors
conducted of gastric bands. We know this because it reported adverse events it learned of only
through these outside studies to the FDA m the MAUDE database. However, it carefully
managed its MAUDE submissions to ensure that the failure rate matched the failure rate it had
previously reported to the FDA. The studies themselves that Allergan was using as a basis for
its MAUDE reports found much higher rates of erosion, particularly at follow-up years after
implantation. This is prima facie evidence that Allergan was violating federal iaw by
underreporting adverse events, in a deliberate attempt to avoid having to update its label to
reflect the true risks—and to avoid making clear to patients that they would most likely need
to have the device removed because of an adverse event including stomach erosion.

If Allergan complied with federal law, it would have been known to the FDA and to the public
that its labeling claims were false. Under its PMA, the Lap-Band® defendants were required
to issue a new warming label when it had information indicating adverse events were worse

than had been reported to the FDA. Moreover, the public would have known of the significant

Page 16 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 17 of 93 Page ID #32

50.

risk of adverse events whether or not the FDA mandated labeling changes, because the
MAUDE database is publicly available, and physicians and the media look at the MAUDE
database. Finally, if the FDA had been notified of the true, significantly high rate of stomach
erosion and subsequent need for removal, it would have changed the label.

Along these lines, the FDA’s current assessment of two PMA-imposed mandatory post-
approval studies (one a follow-up on the original trial and one a follow-up on the low BMI

study) is that progress on these studies is “inadequate.”

IV. Lap-Band® Representations

51.

52.

53.

54.

55.

56.

At all relevant times, The Lap-Band® was researched, developed, manufactured, marketed,
advertised, promoted, sold and distributed as a safe and effective device to be used for weight
loss.

The Lap-Band® Defendants knew, and/or had reason to know, that the Lap-Band® was
defective, unreasonably dangerous and not safe because of the high number of adverse events
that both companies knew about.

Defendants negligently, carelessly, recklessly, and/or intentionally promoted the Lap-Band®
to physicians and patients, including the Plaintiff and Decedent physicians.

The Lap-Band® Defendants downplayed to physicians and patients, including Plaintiff and
Decedent physicians, the dangerous complications of long-term use of the Lap-Band®.

The Lap-Band® Defendants misrepresented the safety of the Lap-Band® to physicians and
patients, including Plaintiff and Decedent physicians.

The Lap-Band® Defendants willfully and/or imtentionally failed to warn and/or alert
physicians and patients, including Plaintiff and Decedent physicians, of the increased risks and

significant dangers resulting from being implanted with the Lap-Band® device.

Page 17 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 18 of 93 Page ID #33

57.

58.

59.

60.

61.

62.

The Lap-Band® Defendants knew and/or had reason to know, that their representations and
suggestions to physicians that the Lap-Band® was safe and more effective than alternative
weight loss methods were materially false and misleading such that physicians and patients,
including Plaintiff and Decedent physicians, would rely on such representations.

The Lap-Band® Defendants knew or should have known and/or recklessly disregarded the
materially incomplete, false and misleading nature of the information that they caused to be
disseminated to the public and to physicians, including Plaintiff and Decedent physicians, as
part of their campaign to promote the Lap-Band®.

Any warnings The Lap-Band® Defendants may have issued concerning the risks and dangers
of the Lap-Band® were inadequate and insufficient in light of their contradictory prior,
contemporaneous and continuing illegal promotional efforts of the Lap-Band® to hide or
downplay the true risks and serious dangers of the device.

The ongoing scheme described herein could not have been perpetrated over a substantial period
of time, as has occurred here, without knowledge and complicity of personnel at the highest
levels of The Lap-Band® Defendants, including the corporate officers and directors.

The Lap-Band® Defendants knew and/or had reason to know of the likelihood of serious
imjuries caused by the promotion, sale, and distribution of The Lap-Band®, but they concealed
this information and did not warn the FDA, Plaintiff and Decedent physicians, preventing
Plaintiff and Decedent physicians from making informed choices in selecting alternative
weight loss procedures prior to Plaintiff and Decedent Lap-Band® implantation procedure and
preventing their physicians from timely discovering Plaintiff and Decedent injuries.

Plaintiff and Decedent would not have consented to undergo the Lap-Band® or would have

had the Lap-Band® device removed prior to injury had Plaintiff and Decedent and their

Page 18 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 19 of 93 Page ID #34

63.

64.

physicians known of or been fully and adequately informed by The Lap-Band® Defendants of
the true increased risks, hazards, and serious dangers of the Lap-Band®.

Plaintiff, Decedent and their physicians reasonably relied on The Lap-Band® Defendants’
representations and omissions regarding the safety and efficacy of The Lap-Band®.

Plaintiff, Decedent and their physicians did not know of the specific increased risks and serious
dangers, and/or were misled by The Lap-Band® Defendants, who knew or should have known
of the true risks and dangers, but consciously chose not to inform Plaintiff and Decedent or
their physicians of those risks and to actively misrepresent those risks and dangers to the
Plaintiff, Decedent and their physicians. The Lap-Band® Defendants’ promotion and
marketing of the Lap-Band® caused Plaintiff and Decedent physicians to decide to recommend
and implant the Lap-Band® in Plaintiff and Decedent. Plaintiff and Decedent physicians
would not have recommended and performed the Lap-Band® procedure, or would have
provided different warnings regarding the risks of the procedure, and Plaintiff and Decedent
would not have undergone the procedure, in the absence of Defendants’ false and misleading

promotion.

V. Damages Caused by Lap-Band®

65.

66.

67.

Plaintiff and Decedent have suffered serious personal! imjuries as a direct and proximate result
of Lap-Band® Defendants’ illegal misconduct.

As a direct and proximate result of Lap-Band® Defendants’ illegal conduct, Plaintiff and
Decedent have suffered and will continue to suffer from severe injuries and damages

As aresult of Lap-Band® Defendants’ failure to warn of the risks, dangers and adverse events

associated with the Lap-Band® as manufactured, promoted, sold and supplied by Defendants,

Page 19 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 20 of 93 Page ID #35

and as a result of the negligence, callousness, and other wrongdoing and misconduct of Lap-

Band® Defendants.

VI. Lap-Band® Defendants Agency, Alter-Ego, Joint Venture, and Conspiracy

68.

69.

70.

71.

72.

At all times herein mentioned, Lap-Band® Defendants were fully informed of the actions of
their agents, representatives, contractors, and/or employees, and thereafter, no officer, director
or managing agent of the Lap-Band® Defendants repudiated those actions. The failure to
repudiate constituted adoption and approval of said actions, and Lap-Band® Defendants and
each of them thereby ratified those actions.

At all times mentioned herein, there existed (and still exists) a unity of interest between certain
Lap-Band® Defendants and other certain Lap-Band® Defendants such that any individuality
and separateness between the certain Lap-Band® Defendants has ceased, and these Lap-
Band® Defendants are the alter-egos of the other certain Lap-Band® Defendants and exerted
control over those Defendants.

Each of the Lap-Band® Defendants herein expressly or rmpliedly agreed to work with and
assist each other, Lap-Band® Defendants, and unnamed parties, toward the common purpose
of promoting, recommending and selling the Lap-Band® and toward the common interest of
pecuniary gain.

Each of the Lap-Band® Defendants herein performed the acts and omissions described herein
in concert with the other Defendants herein and/or pursuant to a common design with the other
Defendants herein.

Each of the Lap-Band® Defendants herein knew the acts and omissions of the other
Defendants herein constituted a breach of duty, and yet, each Lap-Band® Defendant herein

provided each other Lap-Band® Defendant substantial assistance and/or encouragement.

Page 20 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 21 o0f93 Page ID #36

73.

74.

75.

76.

Each of the Lap-Band® Defendants herein provided substantial assistance to the other
Defendants herein in accomplishing the intentional and tortious conduct described herein, and
each of the Lap-Band® Defendants’ conduct, even when separately considered, constitutes a
breach of duties owed to the Plaintiff and Decedent and their physicians.

At all umes herem mentioned, each of the Lap-Band® Defendants were engaged in the
business of and/or were a successor in interest to and/or affiliated with/associated
with/indistinguishable from entities engaged in the business of researching, designing,
formulating, compounding, testing, manufacturing, producing, processing, assembling,
mspecting, distributing, marketing, labeling, promoting, packaging, prescribing, advertising
for sale, and/or selling the Lap-Band® device for use by the Plaintiff and Decedent and their
physicians. As such, each of the Lap-Band® Defendants 1s individually, as well as jointly and
severally, able to the Plaintiff and Decedent for the Plamtuff and Decedent damages.

The conduct of the Defendants herein caused the Plaintiff and Decedent harm as described
herein. The Plaintiff and Decedent harms are not im any way attributable to any fault of the
Plaintiff and Decedent. Uncertainty may exist regarding which Defendant(s) and/or
combination of Defendants caused the Plaintiff and Decedent harm. The Defendants possess
superior knowledge and information regarding which Defendant(s) and/or combination of
Defendants caused the Plaintiff and Decedent myuries. Thus, the burden of proofis upon each
Defendant to prove the Defendant did not cause the Plaintiffs’ harm as described herein.
Thus, the burden of proof should be upon each Defendant to prove that the Defendant has not

caused the harms suffered by the Plaintiff and Decedent.

Page 21 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 22 of 93 Page ID #37

77.

Due to the above, each Cause of Action named below is asserted against each Defendant
herein, jomtly and severally, even if each and every Defendant herein is not specifically

identified as to each and every count.

Vil. Plaintiffs’ Experience with Lap-Band®

78.

79.

80.

81.

82.

During the removal of Decedent Rebecca Beardsley’s Lap-Band® on December 27, 2018, it
was noted that the Lap-Band® catheter had wrapped around her small intestines causing a
bowel obstruction which necessitated emergency removal of the lap band and port. Decedent
was found to have grossly necrotic small bowel and had patchy necrosis of the remainder of
small bowel, active bleeding from short gastric ves, dusky liver, dusky ovaries bilaterally
and distended but not grossly necrotic transverse colon.

During the surgery to remove the Lap-Band®, Decedent lost approximately 204 cm (6 feet)
of her small bowel as well as most of her stomach and her spleen.

Even surgery could not resolve the damage caused by the Lap-Band and Decedent
succumbed to her injuries on December 28, 2018 after suffering serious post-surgical
consequences.

During the removal of Michele Kipnis’ Lap-Band® on or about September 5, 2018 it was
determined that the Lap-Band® had migrated, causing strangulation of her stomach and other
organs, leading to sepsis, which prevented her from eating, caused daily vomiting, a hernia
and chronic diarrhea. After the surgery to remove Plaintiff Kipnis’ Lap-Band® she required
24 hour home care for six weeks to assist with all activities of daily lrving and the contmued
administration of oral antrbiotics.

Despite the removal of the Lap-Band® Plaintiff Kipnis continues to suffer from a hernia

which will require surgical repair, anemia, food intolerance, chronic diarrhea and scarring.

Page 22 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 23 of 93 Page ID #38

83.

84.

85.

86.

87.

88.

89.

As aresult of the infection and injuries caused by the Lap-Band®, Plaintiff Kipnis will have
to undergo future surgery and on-going treatment for infections.

COUNT I
NEGLIGENT FAILURE TO WARN PHYSICIANS AND PATIENTS
(Against Lap-Band® Defendants)

 

Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth herein.
At all relevant times, Lap-Band® Defendants were engaged in the business of designing,
formulating, testing, manufacturing, producing, processing, assembling, inspecting,
distributing, marketing, labeling, promoting, packaging, and/or advertising the Lap-Band®
device for weight loss to Plaintiff, Decedent and their physicians.

The FDCA requires medical device manufacturers, such as Lap-Band® Defendants, to keep
up to date on, and maintain a database of, injuries caused by their devices, known as adverse
events. 21 U.S.C. § 3601. This includes establishing internal procedures for reviewing
complaints and adverse event reports, 21 C.F.R. § 820.198(a).

Lap-Band® Defendants are also required to keep track of any adverse reactions, side effects
or injuries caused by the Lap-Band® where the adverse event, side effect or injury has been
addressed by the devices labeling but 1s occurring with unexpected severity or frequency.
The FDCA also requires medical device manufacturers to keep up to date on unpublished
reports of data from any clhnical investigations or nonclinical laboratory studies involving the
device or related devices and known to or that reasonable should be known to the applicant
as well as reports in the scientific literature concerning the devices and known to, or that
reasonably should be known to, the device manufacturer. 21 C.F. R. 814.84.

Medical device manufacturers such as Lap-Band® Defendants are required, in accordance

with 21 U.S.C. § 352(q), to provide true and non-misleading statement in their advertising

Page 23 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 24 of 93 Page ID #39

90.

91.

and marketing to patients and their physicians. 21 U.S.C. § 352(q) provides that a medical
device is misbranded “if (1) its advertising is false or misleading in any particular, or (2) it is
sold, distributed, or used in violation of regulations prescribed under section 360;(e) of this

title.” Jd. Section 321(n) states that where there is an allegation of misbranding:

[Ijn determining whether the labeling or advertising is misleading there
shall be taken into account (among other things) not only representations
made or suggested by statement, word, design, device, or any
combination thereof, but also the extent to which the labeling or
advertising fails to reveal facts material in the light of such
representations or material with respect to consequences which may
result from the use of the article.”

21 U.S.C. § 321(n)\(emphasis added)

Lap-Band® Defendants have a parallel duty under Illinois state law to exercise reasonable
care to provide adequate and accurate warnings to physicians and their patients of
unreasonably dangerous conditions of the Lap-Band® device that were known, or knowable,
to Lap-Band® Defendants when they make any representations in their marketing and
advertising to physicians and their patients. Under Illinois state law, Lap-Band® Defendants
also have a duty to know and keep up date on research concerning the dangers and risks
involved with the use of their products and are considered to have the knowledge of experts
in their field.

In their marketing and advertising to patients and their physicians, Lap-Band® Defendants
made various false and misleading statements including that the Lap-Band® procedure is
“safer but just as effective as gastric bypass,” “up to 10 times safer than gastric bypass” that
the Lap-Band® procedure is the “[o|nly surgical option designed to maintain long-term

weight loss,” that the Lap-Band® system has “fewer risks and side effects” than gastric

Page 24 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 25 of 93 Page ID #40

92.

94.

95.

bypass, that the Lap-Band® device/procedure is up to “10 times safer than gastric bypass,”
and that it has fewer risks and side effects than” gastric bypass.

Lap-Band® Defendants also stated in their marketing and advertising to patients and their
physicians that the total number of complications for the Lap-Band® procedure are 9% while
the total number of complications for gastric bypass are 23%, that major complication for the

Lap-Band® procedure are 0.2% while major complication for gastric bypass are 2.1%.

. In their marketing and advertising directed to patients and their physicians, Lap-Band®

Defendants described the complication of Lap-Band® erosion as requiring “minor revisional
surgery.” Lap-Band® Defendants made this false claim and compared the Lap-Band®
System to gastric bypass’s complications of the “separation of stapled areas” or “leaks from
staple lines” which Lap-Band® Defendants described as requiring “mayor revisional
surgery.”

None of these statements were approved by the FDA, they were not part of the FDA
approved labeling, and the statements are demonstrably false. For mstance, Lap-Band®
Defendants statement that band erosion requires only “minor revisional surgery” is directly
contradicted by the way band erosion is described in the Lap-Band® devices’ warning label,
approved by the FDA, which states that band erosion 1s a “serious adverse event,” that “[rJe-
operation to remove the devise is required’, and that “[rJe-operation for band erosion may
result in gastrectomy” — that is surgical removal of part or all of the stomach.

Lap-Band® Defendants statements in their marketing and advertising to physicians that the
Lap-Band® has only a 9% total complication rate was never approved by the FDA and
contradicted by numerous medical studies and by information Lap-Band® Defendants

conveyed directly to the FDA in seeking approval to sell the Lap-Band®. Lap-Band®

Page 25 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 26 of 93 Page ID #41

96.

Defendant stated to the FDA that in the results of their clinical trial, 89% of the subjects
reported at least one adverse event, including 17% of the patients having to have their Lap-
Band® removed. Moreover, thirty-four percent (34%) of patients in the clinical study
submitted to the FDA reported at least one “severe adverse event.” The FDA defines a “severe
adverse event” as causing “severe discomfort such that patient cannot perform daily activities.
Severity may result in cessation of treatment or required removal of the device, or treatment of
symptoms may be given and/or patient hospitalized.”

Lap-Band® Defendants support for their contention in their marketing and advertising to
physicians and patients that the Lap-Band® has only a 9% total complication rate is one article
- - O’Brien P, Dixon J. Lap-Band®: Outcome and results, J. of Laparoendosc & Adv. Surg.
Techniques, 13(4), 2003, 265-270. Lap-Band® Defendants citing only positrve medical
articles to support their contention is not only contradicted by what they told the FDA, there
were, at the time these statements were made, numerous medical articles concluding the total
complication rate was much higher than 9%. These actions by Lap-Band® Defendants are
prohibited under federal law, e.g, 21 C.F.R. § 99.101, which allows a manufacturer to
disseminate written information concerning the safety or effectiveness of the device that is not
described in the labeling only if, among other things, it is not “false or misleading” 21 C.F.R.

en

§ 99.101(ay4). Moreover, mformation is considered false or misleading”, “if, among other
things, the information includes only favorable publications when unfavorable publications
exist..." 21 CFR. § 99.101(a)(4). These contentions by Lap-Band® Defendants also violate
Tlinois state law which prohibits false and misleading statements in advertising and that

requires product manufacturers to disclose risks associated with their products that comprise

an unreasonably dangerous condition.

Page 26 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 27 of 93 Page ID #42

97.

98.

99.

Numerous medical studies indicate that Lap-Band® Defendants knew, or should have known,
that the Lap-Band® had higher serious adverse event rates, including band erosion, re-
operations rates and band removal and failure rates than those represented in their marketing
and advertising directed to patients and their physicians. Moreover, these medical studies
imdicate that the Lap-Band® was not as effective or as safe as gastric bypass, directly
contradicting advertising statements made by Lap-Band® Defendants. Examples of these
studies are set forth in this Complaint and, by way of example, several studies are set forth
below.

In 2004, a study was conducted that showed many patients who receive laparoscopic gastric
banding surgery for weight loss experience major complications over time, and as many as
60% of patients eventually have their band removed. The study makes statements such as the
adjustable gastric band “was used greatly in Europe and became by far the most performed
procedure before the first alarming signals appeared.” The study goes on to state “[t]he aim of
this paper, based on the longest existing follow-up, is to provide a warning.” Finally the
study provides “[dlespite its simplicity, the operation is not free from shortcomings; we
encounter both early and late complications which required re-operative surgery in more
than two-thirds of patients and device removal in more than one-half.” Camerin, G. Adam
G. Masinari GM, et al. Thirteen years of follow-up in patients with adjustable silicone gastric
banding for obesity weight loss and constant rate of late specific complications. Obes. Surg.
2004; 14: 1343-8. (emphasis added).

In 2005, a study was conducted which showed that many patients who received laparoscopic
gastric surgery for weight loss experience major complications over time. Suter, M., Calmes,

J.M., Paros, A., Grusti, V. A 10-year experience with laparoscopic gastric banding for morbid

Page 27 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 28 of 93 Page ID #43

Obesity: High Long-Term Complications and Failure Rates. Obes. Surg. 2005 16: 829-835.
This long-term study showed that 33.1% of patients developed late complications, including
band erosion of 9.5%, provide dilation/slippage of 6.3% and caterer or post-related problems
of 7.6%. Major reoperations were required in 21.7% of the patients. The study goes on to note
that the failure rate increased from 13.2% after 18 months to 23.8% at 3, 31.5% at 5 and 36.9%
at 7 years. The study states “we found the rate of long-term complications increases constantly
over time, according to the linear pattern.” The study goes on to state this study “shows that a
considerable time is needed to apprehend this high incidence of long-term complications after
gastric banding. The formable enthusiasm that embraced many surgeons during the late 1990s
is now fading away, at least in Switzerland and in Europe.” The study goes on to warn:

Laparoscopic gastric banding was introduced in the UA only a few years ago.

As in Europe, and before the appearance of long-term complications, the

enthusiasm related to the apparent simplicity and good early results might

drive a considerable number of surgeons to choose gastric banding for morbid

obesity. If long-term results mimic those reports in this paper, this could

cause a disaster, with thousands of patients requiring reoperations, with

the associated risks, because of sever long-term complications and/or

msufficient weight loss. The result in this paper should serve as a warning.

Obes. Surg. 2005 16: 829-835 (emphasis added).

100. The Lap-Band® Defendants breached their duty to warn by failing to communicate to
plaintiffs and their treating physicians in their advertising and marketing of the high numbers
of adverse events involving the Lap Band device, and that medical researchers had concluded
that the Lap Band device had a high failure rate, including a 9% Lap Band erosion rate and a
30 to 60% removal rate. Moreover, not only did Lap-Band® Defendants fail to communicate

these warnings, they actively mislead physicians and patients concerning the safety and

effectiveness of the device as noted herein.

Page 28 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 29 of 93 Page ID #44

101. Specifically, Lap-Band® Defendants breached these duties to warn Plaintiff, Decedent and

their physicians, and violated federal and parallel [mois state law, by:

A.

Failing to warn about and actively concealing complaints of perforations of the
stomach, esophagus and bowel which were caused by the Lap-Band®;

Failing to warn about and actively concealing instances of abdominal pain and
infection;

Failing to warm about and actively concealing complaints of the Lap-Band®
migration;

Failing to warn about and actively concealing mstances of serious adverse events
requiring the Lap-Band® removal;

Failing to warn that the Lap-Band® device has an up to a 9% rate of erosion;
Failing to warn that the Lap-Band® device has an up to 30 to 60% removal rate;
Falsely claiming that the complication of Lap-Band® erosion only requires “minor
revisional surgery”;

Falsely claiming the Lap-Band® device was “safer but just as effective as gastric
bypass,”

Falsely claiming the Lap-Band® device was “up to 10 times safer than gastric
bypass;”

Falsely claiming the Lap-Band® procedure is the “[o]nly surgical option designed
to maintain long-term weight loss;”

Falsely claiming the Lap-Band® device has “fewer risks and side effects” than

gastric bypass; and

Page 29 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 30 0f 93 Page ID #45

102. If Plaintiff and Decedent physicians and Plaintiff and Decedent had been provided with the
warnings as described herem, and/or Plaintiff and Decedent physicians and Plaintiff and
Decedents had not been misled about the safety and effectiveness of the Lap-Band® device as
described herein, Plaintiff and Decedent would not have used the Lap-Band® or and Plaintiff
and Decedent would not have suffered the injuries described in this Complamt. Alternatively,
if Plaintiff and Decedent physicians had been either properly warned or not misled about the
safety and effectiveness of the Lap-Band® device, Plaintiff and Decedent physicians would
have provided different warnings to Plaintiff and Decedent and Plaintiff and Decedent would
not have used the device and/or Plaintiff and Decedent physicians would have monitored
Plaintiff and Decedent use of the device to prevent its erosion into their stomachs.

103. As a proximate and legal result of Lap-Band® Defendants’ failure to warn Plaintiff and
Decedent physicians and Plaintiff, and Decedent Lap-Band® Defendants breached their duty
of care to Plaintiff and Decedent under federal and parallel state law and caused Piaintiff and
Decedent past and future suffering, including severe physical injuries, economic losses and
other damages for which they are entitled to compensatory and other damages in an amount to
be proved at trial.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;
3. costs of Htigation;
4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

Page 30 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 31 0f93 Page ID #46

6. such other relief and further relief as this Court may deem just and proper.

COUNT H
NEGLIGENT FAILURE TO WARN FDA
(Against Lap-Band® Defendants)

 

104. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

105. At all relevant times, Lap-Band® Defendants were engaged in the business of designing,
formulating, testing, manufacturing, producing, processing, assembling, inspecting,
distributing, marketing, labeling, promoting, packaging, and/or advertising the Lap-Band®
device for weight loss to Plaintiff and Decedent and their physicians.

106. The FDCA requires medical device manufacturers, such as Defendants, to maintain and
submit information required by FDA regulation, 21 U.S.C. § 3601. This includes submitting
Adverse Reaction Reports, 21 C.F.R. § 803.50, and establishing internal procedures for
reviewing complaints and event reports, 21 C_F.R. § 820.198(a).

107. Lap-Band® Defendants also had a duty under Illinois state law to exercise reasonable care
to provide adequate and accurate warnings about the dangers and risks of the Lap-Band®
that were known, or knowabie, to Lap-Band® Defendants at the time of the distribution of
the Lap-Band®.

108. According to the Conditions for Approval, Defendants have a continuing duty to monitor
the Lap-Band®. Lap-Band® Defendants had a duty to submit reports to the FDA annually
including data on adverse events, and histological explants data following any removal
surgeries. Lap-Band® Defendants also have an ongoing duty to provide updated warnings

and instructions regarding risks associated with the Lap-Band®.

Page 31 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 32 of 93 Page ID #47

109. The Lap-Band® Defendants breached their duty to warn by failing to communicate to the
FDA Adverse Event Reports prior to the trme of Plaintiff and Decedent implant, thereby
failing to warn Plaintiff and Decedent and their implanting physicians. By failing to warn the
FDA through Adverse Event Reports of serious defects and complications described herein
that Lap-Band® Defendants knew or should have known were associated with the Lap-
Band®, Lap-Band® Defendants breached their duty to Plaintiff and Decedent and their
implanting physicians.

110. The FDA publishes the adverse events and MDRs shared by manufacturers in a public,
searchable database called MAUDE. The MAUDE database is updated monthly with “all
reports received prior to the update.” Had Lap-Band® Defendants timely and adequately
reported the adverse events as required by federal and state law, additional information
would have been available to Plainuff and Decedent and/or Plaintiff and Decedent physicians
regarding the dangers of the Lap-Band® that were known or knowable to Defendants at the
time of Plamtiff and Decedent implant procedures.

111. Lap-Band® Defendants also had a parallel duty under state law to exercise reasonable care
in warning the public and third parties about the risks and dangers of the Lap-Band® known
or knowable to them at the time of Plaintiff and Decedent implant procedures.

112. Specifically, Lap-Band® Defendants breached these duties and violated federal law by:

A. Failing to report and actively concealing complaints of perforations of the stomach,
esophagus and bowel which were caused by the Lap-Band®,
B. Failing to report instances of abdominal pain and infection;

C. Failing to report complaints of the Lap-Band® migration;

Page 32 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 33 of 93 Page ID #48

D. Failing to report instances of serious adverse events requiring the Lap-Band®
removal;

E. Failing to comply with the specific reporting requirements outlined in the PMA.

F, Failing to submit an MDR within 30 days of becoming aware that the Lap-Band®
had broken into pieces; and

G. Failing to disclose numerous complaints to the FDA as medical device reports.

113. If Lap-Band® Defendants had properly and timely reported the adverse events to the FDA,
it would have effectively warned physicians, including Plaintiff and Decedent physicians, of
those adverse events by, among other things, providing more complete information through
the FDA’s MAUDE database.

114. If Plaintiff and Decedent had been aware of these adverse events, they would not have agreed
to the Lap-Band® implants and, upon information and belief, their physicians would not have
recommended the implants for them or would have provided different warnings and would
have monitored Plaintiff and Decedent use of the device to prevent its erosion into their
stomachs.

115. Lap-Band® Defendants negligently failed to comply with the above requirements and failed
to take the necessary actions, such as filing PMA supplements, updating the label pursuant to
21 C.FLR. § 820.39(d), or submitting MDRs, to timely advise the potential The Lap-Band®
users of the above- described defects and risks.

116. As a proximate and legal result of Lap-Band® Defendants’ failure to comply with its PMA
and federal regulations and requirements, they breached their duty of care to Plaintiff and

Decedent under state law and caused Plaintiff and Decedent past and future suffering,

Page 33 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 34 o0f93 Page ID #49

including severe physical injuries, economic losses and other damages for which they are
entitled to compensatory and other damages in an amount to be proved at trial.
WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000)), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;

3. costs of litigation;

4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

6. such other relief and further relief as this Court may deem just and proper.

COUNT Il
NEGLIGENT MANUFACTURING
(Against Lap-Band® Defendants)

117. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

118. Lap-Band® Defendants have a duty to manufacture the Lap-Band® consistent with
specifications, PMA, and/or conditions of approval. Specifically, under the FDCA, the
Defendants are required to:

A. 21 C.F.R. §§ 820.20, 820.100: Lap-Band® Defendants failed to establish a quality
management policy and instructions with respect to The Lap-Band®, including the

development of corrective and preventive action (CAPA) procedures to address

nonconformance and quality issues.

Page 34 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 35 o0f93 Page ID #50

B. 21 C.F.R. § 820.30: Lap-Band® Defendants failed to “establish and maintain
procedures to control the design of the device in order to ensure that specified
design requirements are met.” This includes “testing of production units under
actual or simulated use conditions.”

C. Current Good Manufacturing Practices (CGMP): Lap-Band® Defendants failed to
follow quality systems to help ensure that their The Lap-Band® product
consistently met applicable requirements and specifications. By failing to comply
with the CGMP requirements, The Lap-Band® was rendered “adulterated” under
section 501(h) of the FDCA.

D. 21 C.F.R. § 820.70: Lap-Band® Defendants failed to “develop, control, and
monitor production processes to ensure that [The Lap-Band®] conforms to its

specifications.”

119. Lap-Band® Defendants also had a parallel duty under state law to exercise reasonable care
im manufacturing their The Lap-Band® device to comply with the federal requirements,
including the PMA, the device specifications, and applicable federal reguiations.

120. Lap-Band® Defendants breached this duty by manufacturing actual The Lap-Band®
devices that differ from the specifications set forth in the PMA, its Supplements, the
Conditions of Approval and/or other federal regulations.

121. As a proximate and legal result of Lap-Band® Defendants’ failure to manufacture the Lap-
Band® devices consistent with federal requirements, Plaintiffs have suffered and will
continue to suffer severe physical injuries, economic losses and other damages for which

they are entitled to compensatory and other damages in an amount to be proved at trial.

Page 35 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 36 of 93 Page ID #51

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;

3. costs of htigation;

4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

6. such other rehef and further relief as this Court may deem just and proper.

COUNT IV
NEGLIGENCE
(Against Lap-Band® Defendants)

122. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

123. Lap-Band® Defendants were and are under a continuing duty to comply with federal
requirements, including the PMA, its Supplements, the Conditions of Approval, and with the
FDCA in the manufacture, development, design, marketing, labeling, distributing, and sale of
the Lap-Band® and its implementing.

124. Lap-Band® Defendants concealed material information related to the safety of the Lap-
Band® device and deceptively and falsely underreported the dangerous propensities and
increased risks of the Lap-Band®.

125. Lap-Band® Defendants’ Conditions of Approval expressly provided that “continued

approval of this PMA is contingent upon the submission of post-approval reports required

under 21 C.FLR. § 814.84...”

Page 36 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 37 of 93 Page ID #52

126. The information required to be submitted included, in part, information that is known or
reasonably should be known to the applicant and shall include “unpublished reports of data
from any clinical investigations or nonclinical laboratory studies involving the device or
related devices.”

127. It was the duty of Lap-Band® Defendants to comply with federal law, the FDCA, the MDA
and the regulations, notwithstanding this duty, Lap-Band® Defendants violated federal law,
the FDCA, the MDA, and the regulations, including but not limited to, in one or more of the
following ways:

A. 21 U.S.C. § 352(a) because Lap-Band® Defendants promoted for sale of
misbranded and adulterated products because the Lap-Band® label is false and
nusleading because the Lap-Band® is not a safer and more effective method of
weight loss than alternative methods, evidenced by numerous medical studies that
indicate the over 10,000 reported adverse events consisting of that adverse events
and serious medical complications occur at a higher rate than with other weight loss
methods.

B. 21 U.S.C. § 331(a) because Lap-Band® Defendants introduced into interstate
commerce a medical device that was misbranded, for the reasons set forth herein.

C. 21 US.C. § 352(q) because Lap-Band® Defendants created and distributed false
and misleading advertising for the Lap-Band® because the Lap-Band® is not a
safer and more effective method of weight loss than alternative methods, evidenced
by numerous The Lap-Band® studies consisting of thousands of individuals

reporting that patients who undergo the Lap-Band® procedure are more likely to

Page 37 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 38 of 93 Page ID #53

experience injuries and complications which require or will require surgical
intervention or re-operation.

D. 21 CFR. § 820.3()x), 21 CFR. § 820.22, 21 C.F.R. § 820.5, 21 CFR.
§820.1{a), 21 CLPLR. § 820.22, 21 C.F.LR. § 820.160(a), 21 CLPLR. § 820.198(a) and
21 C.F.R. § 820.170(a) because Lap-Band® Defendants failed to comply with the
general quality control standards found in these regulations.

E, 21 C.F.R. § 803.50; 21 C.P.R. § 814.80, and 21 U.S.C. § 360i(a), because as
discussed in detail above, Lap-Band® Defendants failed to report and/or timely
report adverse events, including but not limited to, complaints of device migration,
device breakage, perforation and erosion of the stomach wall and esophagus and
surgical removal of the Lap-Band® device, all of which are serious injuries or may
lead to a serious injury because such rmyuries required Plamtiff and Decedent to
undergo surgical intervention to prevent further injury and/or may require Plaintiff
and Decedent to undergo surgical intervention in the future to prevent further
myury.

F, 21 C.F.R. § 814.84(b)(2) because as discussed in detail above, Lap-Band®
Defendants failed to report new clinical mvestigations and/or scientific studies
concerning the Lap-Band® device about which Lap-Band® Defendants knew or
reasonably should have known about.

G. 21 USC. §§ 360(g}; 360@) because Lap-Band® Defendants created and
distributed false and misleading advertising, including but not limited to

representations and warranties regarding the risks, safety, recovery time, and

Page 38 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 39 of 93 Page ID #54

effectiveness of the Lap-Band® in order to convince physicians and patients to use
the Lap-Band® over other methods of weight loss, thereby gaining market share.

H. 21 C.F.R. § 820.198 because Lap-Band® Defendants failed to establish and
maintain procedures for implementing corrective and preventative action in
response to, infer alia, complaints of, but not limited to, erosion of the stomach wall
and/or esophagus, infection and removal of the device.

I. 21 CLF.R. § 820.198 and 21 C.F.R. § 803.3 because Lap-Band® Defendants (1)
failed to appropriately respond to adverse incident reports, including but not limited
to, reports of erosion of the stomach wall and/or esophagus, infection, device
failure, and surgery to remove or attempt to repair/fix the device, which strongly
indicated the Lap-Band® device was malfunctioning or otherwise not responding
to its Design Objective Intent, which was to remain permanently in Plaintiff and
Decedent body, and (2) Lap-Band® Defendants continued to sell the Lap-Band®
into the stream of interstate commerce when they knew, or should have known, that
the Lap-Band® was malfunctioning or otherwise not responding to its Design
Objective Intent.

J. 21 CF.R. § 814.80 because Lap-Band® Defendants manufactured, packaged,
stored, labeled, distributed, and/or advertised in a manner that is inconsistent with
the conditions for approval specified in the PMA approval for it.

K. 21 C.F.R. § 820.30 because Lap-Band® Defendants failed to establish and maintain
procedures for validating the device design, including testing of production units
under actual or simulated use conditions, creation of a risk plan, and conducting

risk analyses, upon obtaining knowledge of device failures including but not limited

Page 39 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 40 of 93 Page ID #55

to stomach and esophagus erosion, infection, device migration, and/or device
fracture/breakage.

L. 21 C.F.R. § 820.100 because upon obtaining knowledge of device failure modes,
Lap-Band® Defendants: (1) failed to routinely analyze complaints and other
sources of quality data to identify existing and potential causes of nonconforming
products or other quality problems and failed to use appropriate statistical
methodology to detect recurring quality problems, including but not limited to,
complaints of stomach and esophagus erosion, infection, device migration, and/or
device fracture/breakage; (2) failed to investigate the cause of nonconformities
relating to product, processes, and the quality system; (3) failed to identify the
action(s) needed to correct and prevent recurrence of such nonconforming product
and other quality problems; and (4) failed to take any and all Corrective and
Preventative Actions (“CAPA”) necessary to address non-conformance and other
internal quality control issues.

M. 21 C.F.R. § 820.70 because Lap-Band® Defendants failed to establish Quality
Management Systems (“QMS”) procedures to assess potential causes of
nonconforming products, mcluding but not lumited to stomach wall erosion, device
migration, device fracture/breakage, and/or latent manufacturing defects, and other
quality problems with the Lap-Band® device.

N. 21 C.F.R. § 814.39 because Lap-Band® Defendants failed to submit and/or timely
subnut a PMA supplement and make a labeling change to add or strengthen a
contraindication, warning, precaution, or information about an adverse reaction for

which there is reasonable evidence of a causal association; such evidence is the

Page 40 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 41 0f 93 Page ID #56

numerous reported and unreported adverse events consisting of serious injuries, by
the numerous The Lap-Band® studies consisting of numerous individuals reporting
that patients who undergo the Lap-Band® procedure are more likely to experience
injuries and complications which require or will require surgical intervention or re-

operation.

128. As a direct and proximate result of Lap-Band® Defendants’ violations of one or more of the
above federal statutory and regulatory standards of care, the Lap-Band® device was
implanted in Plaintiff, and Decedent was not removed from Plaintiff and Decedent prior to
imjury, and Plaintiff were caused to endure a serious injury, as defined in 21 C.F_R. § 803.3.
Plaintiffs were caused to suffer, and will suffer in the future, injuries including, but not
limited to pain, suffering, iost wages, disability, disfigurement, legal obligations for hospital,
medical, nursing, rehabilitative, and other medical services and treatment.

129. Lap-Band® Defendants failed to exercise reasonable care in the manufacture, sale, testing,
quality assurance, quality control, and/or distribution of the Lap-Band®.,

130. This cause of action is based entirely on the contention that Lap-Band® Defendants
violated federal safety statutes and regulations. Plaintiffs do not bring the underlying action
as an implied statutory cause of action, but rather Plaintiffs are pursuing parallel state
common law claims based on Lap-Band® Defendants’ violations of the applicable federal
regulations. Plaintiffs are not seeking to enforce these provisions in this action. Likewise,
Plaintiffs are not suing merely because Lap-Band® Defendants’ conduct violates these
provisions. Rather Plaintiff and Decedent are alleging that Defendants’ conduct that violates

these provisions also violates parallel state laws.

Page 41 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 42 of 93 Page ID #57

131. Lap-Band® Defendants’ violations of the aforementioned federal statutes and regulations
establish a prima facie case of negligence in tort under state common law.

132. Thus, for violation of federal law including but not limited to the FDCA, the MDA and
relevant regulations which results in an unreasonably dangerous product proximately causing
imjuries there already exists a money damages remedy under state common law.

133. Lap-Band® Defendants owed Plaintiff and Decedent and Plaintiff and Decedent physicians
the duty to exercise reasonable or ordinary care under the circumstances, in light of the
generally-recognized and prevailing best scientific knowledge.

134. Lap-Band® Defendants had a confidential and special relationship with Plaintiff and
Decedent due to their vastly superior knowledge of the health and safety risks relating to The
Lap-Band®.

135. As aresult, Lap-Band® Defendants had an affirmative duty to fwlly and adequately warn
Plaintiff and Decedent and Plaintiff and Decedent physicians of the true heaith and safety
risks related to the use of The Lap-Band®. Independent of any special relationship of
confidence or trust, Lap-Band® Defendants had a duty not to conceal the dangers of The
Lap-Band® from Plaintiff and Decedent and Plaintiff and Decedent physicians.

136. Misrepresentations made by Lap-Band® Defendants about the health and safety of The
Lap-Band® independently imposed a duty upon Lap-Band® Defendants to fully and
accurately disclose to Plaintiff and Decedent and Plaintiff and Decedent physicians the true
health and safety risks related to The Lap-Band®.

137. Through the conduct described in the foregoing and subsequent paragraphs of this
Complaint, Lap-Band® Defendants breached their duties to Plaintiff and Decedent and

Plaintiff and Decedent physicians.

Page 42 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 43 of 93 Page ID #58

138. The following sub-paragraphs summarize, inter alia, Lap-Band® Defendants’ breaches of
duties to Plaintiff and Decedent and Plaintiff and Decedent physicians and describe
categories of acts or omissions constituting breaches of duty by Lap-Band® Defendants.
Each and/or any of these acts or omissions establishes an independent basis for their liability
im negligence:

A. Unreasonable and improper promotion and marketing of The Lap-Band® to
physicians;

B. Failure to warn the FDA, Plaintiff and Decedent and Plaintiff and Decedent
physicians of the dangers associated with the increased risks and dangers of The
Lap-Band®, or

C. Failure to exercise reasonable care by not complying with federal law and
regulations applicable to the manufacture, sale, and marketing of The Lap-Band®.
Under federal law, Lap-Band® Defendants had a continuing duty to monitor the
product after premarket approval and to discover and report to the FDA any
complaints about the product’s performance and any adverse health consequences

that are or may be attributable to the product.

139. Lap-Band® Defendants violated their duties under federal law to report adverse event
information to the FDA. Because Lap-Band® Defendants failed to comply with their duty
under federal law, they breached their duty to use reasonable care under parallel state laws.

140. Settled state common laws protect the safety and health of its citizens by imposing a general

duty of reasonable care on product manufacturers. Moreover, state common laws include

Page 43 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 44 of 93 Page ID #59

causes of action for failure to warn. A product is unreasonably dangerous in the absence of
adequate warnings under applicable state common laws.

141. Lap-Band® Defendants failed to use reasonable care and failed to adequately warn as to the
increased risks and dangers of The Lap-Band®. As a result of these wrongful actions, the
Plaintiff and Decedent were caused to suffer severe injuries and to incur significant damages.

142. Lap-Band® Defendants knew, or should have known, that due to their failure to use
reasonable care, Plaintiff and Decedent and Plaintiff and Decedent physicians would use and
did use The Lap-Band® to the detriment of Plaintiffs health, safety and well-being.

143. As the direct, producing, proximate and legal cause and result of Lap-Band® Defendants’
negligence, Plaintiff and Decedent suffered severe injuries.

144. Plaintiffs are therefore entitled to damages in an amount to be proven at trial, together with
imterest thereon and costs.

145. Lap-Band® Defendants’ conduct, as alleged above, was malicious, intentional and
outrageous and constituted willful and wanton disregard for the rights or safety of others.
Such conduct was directed specifically at Plaintiff and Decedent and warrants an award of
punitive damages.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;
3. costs of Htigation;
4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

Page 44 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 45 0f93 Page ID #60

6.

such other relief and further relief as this Court may deem just and proper.

COUNT V
NEGLIGENCE PER SE
(Against Lap-Band® Defendants)

146. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth

herein.

147. It was the duty of Lap-Band® Defendants to comply with federal law, the FDCA, the MDA

and the regulations, notwithstanding this duty, Lap-Band® Defendants violated federal law,

the FDCA, the MDA, and the regulations, including but not lamited to, in one or more of the

following ways:

A. 21 U.S.C. § 352(a) because Lap-Band® Defendants promoted for sale of

misbranded and adulterated products because the Lap-Band® label is false and
misleading because The Lap-Band® is not a safer and more effective method of
weight loss than alternative methods, evidenced by the numerous reported adverse
events consisting of serious injuries, by the numerous The Lap-Band® studies
consisting of numerous people reporting that patients who undergo the Lap-Band®
procedure are more likely to experience injuries and complications which require
or will require surgical intervention or re-operation, and by the unreported
complaints contained in Lap-Band® Defendants’ complaint files.

21 U.S.C. § 331(a) because Lap-Band® Defendants introduced into interstate
commerce a medical device that was misbranded, for the reasons set forth herein.
21 U.S.C. § 352(q) because Lap-Band® Defendants created and distributed false
and misleading advertising for the Lap-Band® which is a “Restricted Device”

because the Lap-Band® is not a safer and more effective method of weight loss

Page 45 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 46 of 93 Page ID #61

than alternative methods, evidenced by the numerous reported adverse events
consisting of serious injuries, by the numerous The Lap-Band® studies reporting
that patients who undergo the Lap-Band® procedure are more likely to experience
injuries and complications which require or will require surgical intervention or re-
operation.

D. 21 C.F.R. § 820.3(z)(x), 21 CFR. § 820.22, 21 CPLR. § 820.5, 21 CFR.
§820.1(a}, 21 C.F.R. § 820.22, 21 C.F.R. § 820.160(a), 21 C.F_R. § 820.198(a) and
21 C.F.R. § 820.170(a) because Lap-Band® Defendants failed to comply with the
general quality control standards found in these regulations.

E. 21 CFR. § 803.50; 21 CFR. § 814.80, and 21 U.S.C. § 360i(a), because Lap-
Band® Defendants failed to inform and report and/or timely report adverse events
to the FDA, including but not lumited to, complaints of device migration, device
fracture/breakage, perforation, erosion of the stomach wall, and long-term chronic
pain, all of which are serious inuries or may lead to a serious injury because such
injuries required Plaintiff and Decedent to undergo surgical intervention to prevent
further injury and/or may require Plamtiff and Decedent to undergo surgical
intervention in the future to prevent further injury.

F. 21 C.F.R. § 814.84(b)(2) because Lap-Band® Defendants failed to report new
clinical investigations and/or scientific studies concerning the Lap-Band® device
about which Lap-Band® Defendants knew or reasonably should have known about.

G. 21 U.S.C. §§ 360(q); because Lap-Band® Defendants created and distributed false
and misleading advertising, including but not limited to representations and

wartanties regarding the risks, safety, recovery time, and effectiveness of The Lap-

Page 46 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 47 of 93 Page ID #62

Band® in order to convince physicians and patients to use The Lap-Band® over
other methods of weight loss, thereby gaining market share.

H. 21 C.F.R. § 820.198 because Lap-Band® Defendants failed to establish and
maintain procedures for implementing corrective and preventative action in
response to, infer alia, complaints of, but not limited to, device migration, device
fracture/breakage, perforation, long-term chronic pain, and other quality problems
associated with the Lap-Band® device.

I. 21 C.F.R. § 820.198 and 21 C.F.R. § 803.3 because Lap-Band® Defendants (1)
failed to appropriately respond to adverse incident reports, including but not limited
to, reports of erosion of the stomach wall and esophagus and/or device
fracture/breakage, which strongly indicated the Lap-Band® device was
malfunctioning or otherwise not responding to its Design Objective Intent, and (2)
Lap-Band® Defendants continued to sell The Lap-Band® into the stream of
interstate commerce when they knew, or should have known, that the Lap-Band®
was malfunctioning or otherwise not responding to 1ts Design Objective Intent.

J. 21 C.F.R. § 814.80 because Lap-Band® Defendants manufactured, packaged,
stored, labeled, distributed, and/or advertised in a manner that is inconsistent with
the conditions for approval specified in the PMA approval for it.

K. 21 C.F.R. § 820.30 because Lap-Band® Defendants failed to establish and maintain
procedures for validating the device design, including testing of production units
under actual or simulated use conditions, creation of a risk plan, and conducting
risk analyses, upon obtaiming knowledge of device failures including but not limited

to perforation, device migration, and/or device fracture/breakage.

Page 47 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 48 of 93 Page ID #63

L. 21 C.F.R. § 820.100 because upon obtaining knowledge of device failure modes,
Lap-Band® Defendants: (1) failed to routinely analyze complaints and other
sources of quality data to identify existing and potential causes of nonconforming
products or other quality problems and failed to use appropriate statistical
methodology to detect recurrmg quality problems, including but not lmmited to,
complamts of perforation, device migration, and/or device fracture/breakage; (2)
failed to investigate the cause of nonconformities relating to product, processes,
and the quality system; (3) failed to identify the action(s) needed to correct and
prevent recurrence of such nonconforming product and other quality problems; and
(4) failed to take any and all Corrective and Preventative Actions (‘CAPA’)

necessary to address non-conformance and other internal quality control issues.

M. 21 C.F.R. § 820.70 because Lap-Band® Defendants failed to establish Quality
Management Systems (“QMS”) procedures to assess potential causes of
nonconforming products, including but not limited to device migration, device
fracture/breakage, and/or latent manufacturing defects, and other quality problems
with the Lap-Band® device.

N. 21 C.F.R. § 814.39 because Lap-Band® Defendants failed to submit and/or timely
submit a PMA supplement and make a labeling change to add or strengthen a
contraindication, warning, precaution, or information about an adverse reaction for
which there is reasonable evidence of a causal association; such evidence is the
numerous reported and unreported adverse events consisting of serious injuries, by

the numerous The Lap-Band® studies consisting of numerous reports that patients

Page 48 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 49 of 93 Page ID #64

who undergo the Lap-Band® procedure are more likely to experience injuries and
complications which require or will require surgical intervention or re-operation,
and by unreported complamts contained in Lap-Band® Defendants’ complaint

files.

148. As a direct and proximate result of Lap-Band® Defendants’ violations of one or more of the
above federal statutory and regulatory standards of care, the Lap-Band® device was
implanted in Plaintiff and Decedent and Plaintiff and Decedent were caused to endure a
serious injuries, as defined in 21 C.F.R. § 803.3.

149. Plaintiff and Decedent were caused to suffer, and will suffer in the future, injuries
including, but not limited to pain, suffering, lost wages, disability, disfigurement, legal
obligations for hospital, medical, nursing, rehabilitative, and other medical services and
treatment.

150. Lap-Band® Defendants failed to act as a reasonably prudent Class III medical device
manufacturer, distributor, and/or promoter.

151. Plaintiff and Decedent are not seeking to enforce these federal provisions in this action.
Likewise, Plaintiff and Decedent are not suing merely because Lap-Band® Defendants’
conduct violates these provisions. Rather Plaintiff and Decedent are alleging that Lap-Band®
Defendants’ conduct that violates these provisions also violates parallel state laws.

152. Lap-Band® Defendants’ violations of the aforementioned federal statutes and regulations
establish a prima facie case of negligence in tort under state common law.

153. Thus, for violation of federal Jaw including but not limited to the FDCA, the MDA and
relevant regulations which results in an unreasonably dangerous product proximately causing

injuries there already exists a money damages remedy under state common law. Lap-Band®

Page 49 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 50 0f93 Page ID #65

Defendants’ violations of these federal statutes and regulations caused Plaintiff and Decedent
injuries.

154. Plaintiff and Decedent’ injuries resulted from an occurrence the laws and regulations were
designed to prevent.

155. Plaintiff and Decedent are persons whom these statutes and regulations were meant to
protect.

156. Lap-Band® Defendants’ violations of these statutes or regulations constitutes negligence
per se.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;
3. costs of litigation;
4. post-judgment interest;
5, punitive or exemplary damages according to proof; and
6. such other relief and further relief as this Court may deem just and proper.
COUNT VI
NEGLIGENT MISREPRESENTATION
(Against Lap-Band® Defendants)
157. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

158. Lap-Band® Defendants made untrue representations and omitted material information to

the FDA, Plaintiff and Decedent and Plaintiff and Decedent physicians by sponsoring biased

Page 50 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 51o0f93 Page ID #66

medical trials, reports, and articles that concluded that the risks and dangers of The Lap-
Band® did not exist or were significantly less than the actual dangers.

159. Lap-Band® Defendants knew or should have known their representations were false when
they were made.

160. Had Lap-Band® Defendants complied with their duties to the FDA as described under the
Medical Device Reporting procedure, 21 C.F.R. § 803, the necessary and resultant actions by
the FDA and/or appropriate government agencies, would have precluded the use of The Lap-
Band®.

161. Plaintiff and Decedent and their physicians would not have chosen the Lap-Band®
procedure as a method of weight loss had they known of the true safety risks related to The
Lap-Band®.

162. Lap-Band® Defendants were negligent m making the untrue misrepresentations and
omitting material information because Lap-Band® Defendants knew, or had reason to know,
of the actual, unreasonable dangers and defects in their The Lap-Band® device.

163. Lap-Band® Defendants intended to induce Plaintiff and Decedent and their physicians to
rely on their misrepresentations and omissions to use The Lap-Band® over the alternative
methods of weight loss.

164. Plaintiff and Decedent and their physicians were justified in relying, and did rely, on the
misrepresentations and omissions about the safety risks related to The Lap-Band® in
deciding to undergo the Lap-Band® procedure for weight loss.

165. Plaintiff and Decedent their physicians were justified in their relance on Lap-Band®

Defendants’ representations and marketing. Plaintiff and Decedent actually did undergo the

Page 51 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 52 of 93 Page ID #67

Lap-Band® implant procedure, which ultimately caused Plaintiff and Decedent serious
physical injury.

166. In agreeing to undergo a procedure whereby the Lap-Band® was implanted, Plaintiff and
Decedent and their physicians justifiably relied on such misrepresentations by Lap-Band®
Defendants. As the direct, producing, proximate and legal cause and result of Lap-Band®
Defendants’ misrepresentations, Plaintiff and Decedent have suffered severe physical pain,
medical and hospital expenses, pain and suffering, and pecuniary loss.

167. Plaintiffs are therefore entitled to damages in an amount to be proven at trial, together with
interest thereon and costs.

168. Lap-Band® Defendants’ conduct, as alleged above, was malicious, oppressive, intentional
and/or reckless, outrageous, and constituted willful and wanton disregard for the nghts or
safety of others. Such conduct was directed specifically at Plamtiff and Decedent and
warrants an award of punitive damages.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof:

3. costs of litigation;

4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

6. such other relief and further relief as this Court may deem just and proper.

Page 52 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 53 of 93 Page ID #68

COUNT VI
STRICT LIABILITY — FAILURE TO WARN PHYSICIANS AND PATIENTS
(Against Lap-Band® Defendants)

169, Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

170. At all relevant times, Lap-Band® Defendants were engaged in the business of designing,
formulating, testing, manufacturing, producing, processing, assembling, inspecting,
distributing, marketing, labeling, promoting, packaging, and/or advertising the Lap-Band®
device for weight loss to Plaintiff and Decedent and their physicians.

171. The FDCA requires medical device manufacturers, such as Lap-Band® Defendants, to keep
up to date on, and maintain a database of, injuries caused by their devices, known as adverse
events. 21 U.S.C. § 3601. This includes establishing internal procedures for reviewing
complaints and adverse event reports, 21 C.F.R. § 820.198(a). Lap-Band® Defendants are
also required to keep track of any adverse reactions, side effects or injuries caused by the
Lap-Band® where the adverse event, side effect or injury has been addressed by the devices
labeling but is occurring with unexpected severity or frequency.

172. The FDCA also requires medical device manufacturers to keep up to date on unpublished
reports of data from any clinical investigations or nonclinical laboratory studies involving the
device or related devices and known to or that reasonable should be known to the applicant
as well as reports in the scientific literature concerning the devices and known to, or that
reasonably should be known to, the device manufacturer. 21 C.F. R. 814.84.

173. Medical device manufacturers such as Lap-Band® Defendants are required, in accordance
with 21 U.S.C. § 352(q), to provide true and non-misleading statement in their advertising

and marketing to patients and their physicians. 21 U.S.C. § 352(q) provides that a medical

Page 53 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 54 of 93 Page ID #69

device is misbranded “if (1) its advertising is false or misleading in any particular, or (2) itis
sold, distributed, or used in violation of regulations prescribed under section 360)(e) of this

title.” Jd. Section 321{n) states that where there is an allegation of misbranding:

[Ijn determining whether the labeling or advertising is misleading there
shall be taken into account (among other things) not only representations
made or suggested by statement, word, design, device, or any
combination thereof, but also the extent to which the labeling or
advertising fails to reveal facts material in the light of such
representations or material with respect to consequences which may
result from the use of the article.”

21 U.S.C. § 321(n)\(emphasis added)
174. Lap-Band® Defendants have a parallel duty under Illinois state law to exercise reasonable

care to provide adequate and accurate warnings to physicians and their patients of
unreasonably dangerous conditions of the Lap-Band® device that were known, or knowable,
to Lap-Band® Defendants when they make any representations in their marketing and
advertising to physicians and their patients. Under Illinois state law, Lap-Band® Defendants
also have a duty to know and keep up date on research concerning the dangers and risks
involved with the use of their products and are considered to have the knowledge of experts
in their field.

175. In their marketing and advertising to patients and their physicians, Lap-Band® Defendants
made various false and misleading statements including that the Lap-Band® procedure is
“safer but just as effective as gastric bypass,” “up to 10 times safer than gastric bypass” that
the Lap-Band® procedure is the “[o|nly surgical option designed to maintain long-term
weight loss,” that the Lap-Band® system has “fewer risks and side effects” than gastric
bypass, that the Lap-Band® device/procedure is up to “10 times safer than gastric bypass,”

and that it has fewer risks and side effects than” gastric bypass.

Page 54 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 55 o0f93 Page ID #70

176. Lap-Band® Defendants also stated in their marketing and advertising to patients and their
physicians that the total number of complications for the Lap-Band® procedure are 9% while
the total number of complications for gastric bypass are 23%, that major complication for the
Lap-Band® procedure are 0.2% while major complication for gastric bypass are 2.1%.

177. In their marketing and advertising directed to patients and their physicians, Lap-Band®
Defendants described the complication of Lap-Band® erosion as requirmg “minor revisional
surgery.” Lap-Band® Defendants made this false claim and compared the Lap-Band®
System to gastric bypass’s complications of the “separation of stapled areas” or “leaks from
staple lines” which Lap-Band® Defendants described as requiring “mayor revisional
surgery.”

178. None of these statements were approved by the FDA, they were not part of the FDA
approved labeling, and the statements are demonstrably false. For instance, Lap-Band®
Defendants statement that band erosion requires only “minor revisional surgery” is directly
contradicted by the way band erosion is described in the Lap-Band® devices’ warning label,
approved by the FDA, which states that band erosion is a “serious adverse event,” that “[rJe-
operation to remove the devise is required’, and that “[r]e-operation for band erosion may
result in gastrectomy” — that 1s surgical removal of part or all of the stomach.

179. Lap-Band® Defendants statements in their marketing and advertising to physicians that the
Lap-Band® has only a 9% total complication rate was never approved by the FDA and
contradicted by numerous medical studies and by information Lap-Band® Defendants
conveyed directly to the FDA in seeking approval to sell the Lap-Band®. Lap-Band®
Defendant stated to the FDA that in the results of their clinical trial, 89% of the subjects

reported at least one adverse event, including 17% of the patients having to have their Lap-

Page 55 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 56 of 93 Page ID #71

Band® removed. Moreover, thirty-four percent (34%) of patients in the clinical study
submitted to the FDA reported at least one “severe adverse event.” The FDA defines a “severe
adverse event” as causing “severe discomfort such that patient cannot perform daily activities.
Severity may result in cessation of treatment or required removal of the device, or treatment of
symptoms may be given and/or patient hospitalized.”

180. Lap-Band® Defendants support for their contention in their marketing and advertising to
physicians and patients that the Lap-Band® has only a 9% total complication rate is one article
- - O’Brien P, Dixon J. Lap-Band®: Outcome and results, J. of Laparoendosc & Adv. Surg.
Techniques, 13(4), 2003, 265-270. Lap-Band® Defendants citing only positive medical
articles to support their contention is not only contradicted by what they told the FDA, there
were, at the time these statements were made, numerous medical articles concluding the total
complication rate was much higher than 9%. These actions by Lap-Band® Defendants are
prohibited under federal law, eg., 21 C.F.R. § 99.101, which allows a manufacturer to
disseminate written information concerning the safety or effectiveness of the device that 1s not
described in the labeling only if, among other things, it is not “false or misleading” 21 C.F.R.
§ 99.101(a\4). Moreover, information is considered false or misleading”, “if, among other
things, the mformation includes only favorable publications when unfavorable publications
exist..." 21 C.F.R. § 99.101(a)(4). These contentions by Lap-Band® Defendants also violate
Illinois state law which prohibits false and misleading statements in advertising and that
requires product manufacturers to disclose risks associated with their products that comprise
an unreasonably dangerous condition.

181. Numerous medical studies indicate that Lap-Band® Defendants knew, or should have known,

that the Lap-Band® had higher serious adverse event rates, including band erosion, re-

Page 56 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 57 of 93 Page ID #72

operations rates and band removal and failure rates than those represented in their marketing
and advertising directed to patients and their physicians. Moreover, these medical studies
indicate that the Lap-Band® was not as effective or as safe as gastric bypass, directly
contradicting advertising statements made by Lap-Band® Defendants. Examples of these
studies are set forth in this Complaint and, by way of example, several studies are set forth
below.

182. In 2004, a study was conducted that showed many patients who receive laparoscopic gastric
banding surgery for weight loss experience major complications over time, and as many as
60% of patients eventually have their band removed. The study makes statements such as the
adjustable gastric band “was used greatly in Europe and became by far the most performed
procedure before the first alarming signals appeared.” The study goes on to state “[t]he aim of
this paper, based on the longest existing follow-up, is to provide a warning.” Finally the
study provides “[dlespite its simplicity, the operation is not free from shortcomings; we
encounter both early and late complications which required re-operative surgery in more
than two-thirds of patients and device removal in more than one-half.” Camerin, G. Adam
G. Masinari GM, et al. Thirteen years of follow-up in patients with adjustable silicone gastric
banding for obesity weight loss and constant rate of late specific complications. Obes. Surg.
2004, 14: 1343-8. (emphasis added).

183. In 2005, a study was conducted which showed that many patients who received laparoscopic
gastric surgery for weight loss experience major complications over time. Suter, M., Calmes,
J.M., Paros, A., Giusti, V. A 10-year experience with laparoscopic gastric banding for morbid
Obesity: High Long-Term Complications and Failure Rates. Obes. Surg. 2005 16: 829-835.

This long-term study showed that 33.1% of patients developed late complications, including

Page 57 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 58 of 93 Page ID #73

band erosion of 9.5%, provide dilation/slippage of 6.3% and caterer or post-related problems
of 7.6%. Major reoperations were required in 21.7% of the patients. The study goes on to note
that the failure rate increased from 13.2% after 18 months to 23.8% at 3, 31.5% at 5 and 36.9%
at 7 years. The study states “we found the rate of long-term complications increases constantly
over time, according to the Immear pattern.” The study goes on to state this study “shows that a
considerable time is needed to apprehend this high incidence of long-term complications after
gastric banding. The formable enthusiasm that embraced many surgeons during the late 1990s
is now fading away, at least in Switzerland and in Europe.” The study goes on to warn:

Laparoscopic gastric banding was introduced in the UA only a few years ago.

As in Europe, and before the appearance of long-term complications, the

enthusiasm related to the apparent simplicity and good early results might

drive a considerable number of surgeons to choose gastric banding for morbid

obesity. If long-term results mimic those reports in this paper, this could

cause a disaster, with thousands of patients requiring reoperations, with

the associated risks, because of sever long-term complications and/or

insufficient weight loss. The result in this paper should serve as a warning.

Obes. Surg. 2005 16: 829-835 (emphasis added).

184. The Lap-Band® Defendants breached their duty to warn by failing to communicate to
plaintiffs and their treating physicians in their advertising and marketing of the high numbers
of adverse events involving the Lap Band® device, and that medical researchers had
concluded that the Lap Band® device had a high failure rate, including a 9% Lap Band®
erosion rate and a 30 to 60% removal rate. Moreover, not only did Lap-Band® Defendants
fail to communicate these warnings, they actively mislead physicians and patients concerning
the safety and effectiveness of the device as noted herein.

185. Specifically, Lap-Band® Defendants breached these duties to warn Plaintiffs and their

physicians, and violated federal and parallel Illinois state law, by:

Page 58 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 59 0f93 Page ID #74

A. Failing to warn about and actively concealing complaints of perforations of the
stomach, esophagus and bowel which were caused by the Lap-Band®;

B. Failing to warn about and actively concealing instances of abdominal pain and
infection;

C. Failing to warn about and actively concealing complaints of the Lap-Band®
migration;

D. Failing to warn about and actively concealing instances of serious adverse events
requiring the Lap-Band® removal:

E. Failing to warn that the Lap-Band® device has an up to a 9% rate of erosion;

F, Failing to warn that the Lap-Band® device has an up to 30 to 60% removal rate;

G. Falsely claiming that the complication of Lap-Band® erosion only requires “minor
revisional surgery”;

H. Falsely claiming the Lap-Band® device was “safer but just as effective as gastric
bypass,”

I. Falsely claiming the Lap-Band® device was “up to 10 times safer than gastric
bypass;”

J. Falsely claiming the Lap-Band® procedure is the “{o]nly surgical option designed
to maintain long-term weight loss;”

K. Falsely claiming the Lap-Band® device has “fewer risks and side effects” than
gastric bypass; and

186. If Plaintiff and Decedent physicians and Plaintiff and Decedent had been provided with the

warnings as described herein, and/or Plaintiff and Decedent physicians and Plaintiff and
Decedent had not been misled about the safety and effectiveness of the Lap-Band® device as
described herein, Plaintiff and Decedent would not have used the Lap-Band® or and Plaintiff
and Decedent would not have suffered the injuries described in this Complaint. Alternatively,
if Plaintiff and Decedent physicians had been either properly warned or not misled about the
safety and effectiveness of the Lap-Band® device, Plaintiff and Decedent physicians would

have provided different warnings to Plamtif and Decedent and Plaintiff and Decedent would

Page 59 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 60 of 93 Page ID #75

not have used the device and/or Plaintiff and Decedent physicians would have monitored
Plaintiff and Decedent use of the device to prevent its erosion into their stomachs.

187. As a proximate and legal result of Lap-Band® Defendants’ failure to warn Plaintiff and
Decedent physicians and Plaintiff and Decedent, Lap-Band® Defendants breached their duty
of care to Plaintiff and Decedent under federal and parallel state law and caused Plaintiff and
Decedent past and future suffering, including severe physical injuries, economic losses and
other damages for which they are entitled to compensatory and other damages in an amount to
be proved at trial.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;

3. costs of litigation;

4. post-judgment interest;

5, punitive or exemplary damages according to proof; and

6. such other relief and further relief as this Court may deem just and proper.

COUNT VIII
STRICT LIABILITY — FAILURE TO WARN THE FDA
(Against Lap-Band® Defendants)
188. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.
189, Lap-Band® Defendants designed, formulated, tested, packaged, labeled, produced, created,
assembied, advertised, manufactured, sold, distributed, marketed, and promoted The Lap-

Band®, including the Lap-Band® devices that were implanted into Plaintiff and Decedent.

Page 60 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 61 0f93 Page ID #76

190. Lap-Band® Defendants at all times herein were medical device manufacturers and subject
to the Medical Device Reporting regulations under 21 C.F.R. § 803.

191. Lap-Band® Defendants had a duty to warn the FDA about the dangers of the Lap-Band®
device, which they knew, or in the exercise of ordinary care, should have known, at the time
the Lap-Band® device left their control, pursuant to 21 C.F.R. § 803.50.

192. Lap-Band® Defendants did know of these increased risks and serious dangers and breached
their duty by failing to warn the FDA of same.

193. Lap-Band® Defendants also had a “continuing obligation” to use “the exercise of
reasonable care” in warning of potential dangers under parallel state law duties, which
includes warning the FDA of dangers and adverse events associated with the Lap-Band®
device that were known, or should have been known by Defendants at the time of
distribution.

194, At the time the Lap-Band® devices left control of Lap-Band® Defendants when it was
implanted into Plaintiffs, it was unreasonably dangerous due to non-compliance by both
companies with the FDCA, and the regulations promulgated pursuant to it, including but not
limited to, in one or more of the following ways:

A. 21 CFR. § 8203()(x), 21 C.F.R. § 820.22, 21 CFR. § 820.5, 21 CFR.
§820.1(a), 21 C.F.R. § 820.22, 21 C.F.R. § 820.160(a), 21 C_FLR. § 820.198(a) and
21 C.F.R. § 820.170(a) because Lap-Band® Detendants failed to comply with the
general quality control standards found in these regulations.

B. 21 C.F.R. § 803.50; 21 C.F_R. § 814.80, and 21 U.S.C. § 3601(a), because Lap-
Band® Defendants failed to report and/or timely report adverse events, including

but not limited to, complaints of device migration, device fracture/breakage,

Page 61 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 62 of 93 Page ID #77

perforation, erosion of the stomach wall, and long-term chronic pain, all of which
are serious injuries or may lead to a serious injury because such injuries required
Plaintiffs to undergo surgical intervention to prevent further injury and/or may
require Plaintiffs to undergo surgical intervention in the future to prevent further
myjury.

C. 21 C.F.R. § 814.84(b\(2) because Lap-Band® Defendants failed to report new
clinical mvestigations and/or scientific studies concerning the Lap-Band® device
about which Lap-Band® Defendants knew or reasonably should have known about.

D. 21 CFR. § 820.198 because Lap-Band® Defendants failed to establish and
maintain procedures for implementing corrective and preventative action in
response to, inter alia, complaints of, but not limited to, device migration, device
fracture/breakage, perforation, long-term chronic pain, and other quality problems
associated with the Lap-Band® device.

FE. 21 C.F.R. § 820.198 and 21 C.F.R. § 803.3 because Lap-Band® Defendants (1)
failed to appropriately respond to adverse incident reports, including but not limited
to, reports of device migration, stomach wall erosion and/or device
fracture/breakage, which strongly indicated the Lap-Band® device was
malfunctioning or otherwise not responding to its Design Objective Intent, and (2)
Lap-Band® Defendants continued to sell The Lap-Band® into the stream of
interstate commerce when they knew, or should have known, that the Lap-Band®
was malfunctioning or otherwise not responding to its Design Objective Intent.

F. 21 U.S.C. $§ 360(q}: 360(r) because Lap-Band® Defendants created and

distributed false and misleading advertising, including but not limited to

Page 62 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 63 of 93 Page ID #78

representations and warranties regarding the risks, safety, recovery time, and
effectiveness of The Lap-Band® in order to convince physicians and patients to use
The Lap-Band® over other methods of weight loss, thereby gaining market share.

G. 21 C.F.R. § 814.80 because the Lap-Band® device was manufactured, labeled,
distributed, and/or advertised in a manner that is inconsistent with the conditions
for approval specified in the PMA approval for it.

H. 21 C.F.R. § 820.30 because Lap-Band® Defendants failed to establish and maintain
procedures for validating the device design, including testing of production units
under actual or simulated use conditions, creation of a risk plan, and conducting
risk analyses, upon obtaiming knowledge of device failures including but not limited
to perforation, device migration, and/or device fracture/breakage.

I. 21 C.F.R. § 820.100 because upon obtaining knowledge of device failure modes,
Lap-Band® Defendants: (1) failed to routinely analyze complaints and other
sources of quality data to identify existing and potential causes of nonconforming
products or other quality problems and failed to use appropriate statistical
methodology to detect recurring quality problems, including but not limited to,
complaints of perforation, device migration, and/or device fracture/breakage: (2)
failed to investigate the cause of nonconformities relating to product, processes,
and the quality system; (3) failed to identify the action(s) needed to correct and
prevent recurrence of such nonconforming product and other quality problems; and
(4) failed to take any and all Corrective and Preventative Actions (“CAPA”)

necessary to address non-conformance and other internal quality control issues.

Page 63 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 64 of 93 Page ID #79

J. 21 C.F.R. § 820.70 because Lap-Band® Defendants failed to establish Quality
Management Systems (“QMS”) procedures to assess potential causes of
nonconforming products, including but not limited to device migration, device
fracture/breakage, and/or latent manufacturing defects, and other quality problems
with the Lap-Band® device.

K. 21 U.S.C, § 352(a} because Lap-Band® Defendants promoted for the sale of
musbranded and adulterated products because the Lap-Band® label is false and
misleading because The Lap-Band® is not a safer and more effective method of
weight loss than alternative methods, evidenced by the numerous reported adverse
events consisting of serious injuries, by the numerous The Lap-Band®) studies
consisting of patients who undergo the Lap-Band® procedure are more likely to
experience injuries and complications which require or will require surgical
imtervention or re-operation, and by unreported complaimts contained in Lap-
Band® Defendants’ complaint files.

L. 21 U.S.C. § 352(q)} because Lap-Band® Defendants created and distributed false
and misleading advertismg for The Lap-Band® which is a “Restricted Device”
because The Lap-Band® is not a safer and more effective method of weight loss
than alternative methods, evidenced by the numerous reported adverse events
consisting of serious myuries, by the numerous The Lap-Band® studies consisting
of patients who undergo the Lap-Band® procedure are more likely to experience
injuries and complications which require or will require surgical intervention or re-
operation, and by unreported complaints contained in Lap-Band® Defendants’

complaint files.

Page 64 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 65 of 93 Page ID #80

M. 21 C.F.R. § $14.39 because Lap-Band® Defendants failed to submit and/or timely
subnut a PMA supplement and make a labeling change to add or strengthen a
contraindication, warning, precaution, or information about an adverse reaction for
which there is reasonable evidence of a causal association; such evidence is the
numerous reported and unreported adverse events consisting of serious injuries, by
the numerous The Lap-Band® studies consisting of patients who undergo the Lap-
Band® procedure are more likely to experience injuries and complications which
require or will require surgical intervention or re-operation, and by the unreported

complaints contained in Lap-Band® Defendants’ complaint files.

195. As a direct and proximate result of Lap-Band® Defendants’ violations of one or more of the
above federal statutory and regulatory standards of care, the Lap-Band® device was
implanted in Plaintiff and Decedent, Plaintiff and Decedent did not have the device removed
prior to injury, and Plaintiff and Decedent were caused to endure a serious injury, as defined
in 21 C.F.R. § 803.3.

196. Plaintiff and Decedent were caused to suffer, and will suffer in the future, injuries
including, but not limited to pain, suffering, lost wages, disability, disfigurement, legal
obligations for hospital, medical, nursing, rehabilitative, and other medical services and
treatment.

197, Lap-Band® Defendants failed to act as a reasonably prudent Class III medical device
manufacturer, distributor, and/or promoter.

198. Plaintiffs are not seeking to enforce these provisions in this action. Likewise, Plaintiffs are

not suing merely because Lap-Band® Defendants' conduct violates these provisions. Rather

Page 65 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 66 of 93 Page ID #81

Plaintiffs are alleging that Lap-Band® Defendants’ conduct that violates these provisions also
violates parallel state laws.

199. Lap-Band® Defendants’ violations of the aforementioned federal statutes and regulations
establish a prima facie case of strict liability in tort under state common law.

200. Thus, for violations of federal law, including the FDCA, the MDA, and regulations
promulgated thereunder which results in an unreasonably dangerous product proximately
causing injuries, there already exists a money damages remedy under state common law.

201. The warnings accompanying the Lap-Band® device did not adequately warn Plaintiff and
Decedent and their physicians, in light of Lap-Band® Defendants’ scientific and medical
knowledge at the time, of the increased risks and serious dangers associated with the Lap-
Band® device, including but not limited to stomach wall erosion and infection.

202. In direct violation of 21 C.F.R. § 803.50 as well as State regulations and/or common law,
Lap-Band® Defendants either recklessly or intentionally minimized and/or downplayed the
risks of serious side effects related to The Lap-Band® when reporting to the FDA, including
erosion of the stomach wall and/or esophagus and organ perforation.

203. The FDA was unaware of Lap-Band® Defendants' omissions and this led to Plaintiff and
Decedent and their physicians’ reliance on Lap-Band® Defendants' inadequate warnings in
deciding to use The Lap-Band®.

204. Plaintiff and Decedent and their physicians did not and could not know of the specific
increased risks and serious dangers of The Lap-Band®, and/or were misled by Lap-Band®
Defendants, who knew of or should have known of the true risks and dangers of The Lap-
Band® based on the number of complaints reported directly to them as well as the reports in

the medical and scientific literature that they knew or should have known about.

Page 66 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 67 of 93 Page ID #82

205. Lap-Band® Defendants consciously chose not to inform the FDA, thereby preventing
Plaintiff and Decedent and their physicians from having the information necessary to make
an informed decision when deciding to recommend and undergo the Lap-Band® procedure.

206. The FDA publishes adverse events and MDRs in a public, searchable database called
MAUDE and updates the report monthly with all reports received prior to the update.* The
general public, including physicians and patients, may use the MAUDE database to obtain
safety data on medical devices.

207. If Lap-Band® Defendants had met their duties under federal law and parailel state law, the
FDA would have had the information necessary to warn the public, including Plaintiff and
Decedent and their physicians, of the increased risks and serious dangers associated with The
Lap-Band® in time to have lessened or prevent Plaintiff and Decedent injuries.

208. Additionally, if Lap-Band® Defendants had met their duty under 21 C.F.R. § 803.50, such
information would have been made available to Plaintiff and Decedent and their treating
physician, which would have allowed their treating physician to properly and/or timely
diagnose the cause of Plaintiff and Decedent health problems.

209. As a direct and proximate result of one or more of the above listed dangerous conditions
and defects, and of The Lap-Band® Defendants’ failure to provide adequate warnings about
them, as required under 21 C.F.R. § 803.50, Plaintiff and Decedent sustained serious injuries
of a personal and pecuniary nature.

210. Piaintiff and Decedent have sustained extreme pain, suffering, and anguish and has

otherwise suffered serious injuries and damages.

 

See https:/Awww.accessdata. fda. govw/scripts/cdrh/cfdocs/cfmaude/search.cfin
Page 67 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 68 of 93 Page ID #83

211. Lap-Band® Defendants’ conduct, as alleged above, was malicious, oppressive, intentional
and/or reckless, outrageous, and constituted willful and wanton disregard for the rights or
safety of others. Such conduct was directed specifically at Plaintiff and Decedent and
warrants an award of punitive damages.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000)), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial:

2. compensatory damages according to proof;

3. costs of litigation;

4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

6. such other relief and further relief as this Court may deem just and proper.

COUNT IX
STRICT LIABILITY — MANUFACTURING DEFECT
(Against Lap-Band® Defendants)

212. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

213. A manufacturing defect cause of action 1s a claim that the product sold to the Plaintiff and
Decedent was defective because it deviated from the original design and in its defective
condition it caused the Plaintiff and Decedent injuries.

214. The original design for a Class IIT medical device is the product that 1s approved by the

FDA. This FDA approval includes not only the physical components of the product, but the

labeling and intended use of the product as well.

Page 68 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 69 of 93 Page ID #84

215. Under federal regulations, a product that does not comply with the FDA approval is
considered “adulterated” and/or “misbranded.” Under state law, a product that does not
comply with the FDA approval is considered a “manufacturing defect.” Therefore, any
product sold that is not incompliance with the FDA approval is both misbranded and/or
adulterated under federal law and a manufacturing defect under State common law.
Therefore, the same underlying defect and/or actions of the manufacturer that have given rise
to a federal violation are also a parallel state violation.

216. There are multiple manufacturing defects in the Lap-Band® device that were implanted into
Plaintiff and Decedent which caused Plaintiff and Decedent device to erode their stomach
walls and/or break/fracture apart and/or caused Plaintiff and Decedent to experience
infection amongst other side effects, all which became known to Lap-Band® Defendants.

217. As part of the FDA approval, a manufacturer must abide by general reporting requirements
that are included in the conditions for approval. These conditions include reporting to the
FDA any adverse events or new scientific findings about the product that are later learned of.
The failure to do so violates the FDA approval. Given the nature of the information that is
required to be reported in the conditions of approval and the relationship of the manufacturer
to the FDA and ultimately to the consumer, reporting to the FDA provides reasonable
assurance that the information will reach those whose safety depends on their having it. Here,
not only did Lap-Band® Defendants not report required information, but they actively
concealed such relevant safety information from the FDA, the medical community, and
consumers, including Plamtiff and Decedent and their physicians.

218. Lap-Band® Defendants further violated federal law in the manufacture of The Lap-Band®

in that they:

Page 69 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 70 of 93 Page ID #85

E.

F,

used non-conforming material;

failed to analyze or identify existing potential causes of non-conforming product
and other quality problems;

failed to track the non-conforming product;

failed to follow procedures used to control products which did not conform to
specifications;

failed to have complete Design Failure Analyses; and

failed to document CAPA activities for a supplier correction action.

219. Violating the conditions of approval for the FDA approval is another way of saying that the

manufacturer violated the origmal design of the product and therefore creates a viable

manufacturing defect claim.

220. The Lap-Band® devices implanted in Plaintiff and Decedent were not reasonably safe for

the intended use and was defective as described herein as a matter of law with respect to their

manufacture, in that they deviated materially from Lap-Band® Defendants’ design and

manufacturing specifications in such a manner as to pose unreasonable increased risks of

serious bodily harm to Plaintiff and Decedent.

221. The Lap-Band® devices manufactured and sold by Lap-Band® Defendants and implanted

into Plaintiff and Decedent were defective in manufacture because they did not comply with

Lap-Band® Defendants’ own design specifications, used non-conforming material, and

deviated from otherwise identical units from the same product le, manufactured with the

same specifications.

222. At all times mentioned herein, Lap-Band® Defendants placed The Lap-Band® on the

market and supplied the Lap-Band® device used during Plaintiff and Decedent procedures.

Page 70 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 71 0f93 Page ID #86

223. The Lap-Band® device that was implanted in Plaintiff and Decedent was promoted,
distributed, manufactured and used in a manner that is in violation of federal law, the FDCA,
the MDA, and regulations promulgated thereunder.

224. Lap-Band® Defendants have a duty to manufacture the Lap-Band® device consistent with
the specifications, requirements, federal regulations, PMA, and/or conditions of approval.
Lap-Band® Defendants breached this duty.

225. At the time the Lap-Band® devices left control of Lap-Band® Defendants when it was
implanted into Plaintiffs, it was unreasonably dangerous due to non-compliance by both
companies with the FDCA, and the regulations promulgated pursuant to it, including but not
limited to, in one or more of the following ways:

A. 21 U.S.C. § 352(a) because Lap-Band® Defendants promoted for the sale of
misbranded and adulterated products because the Lap-Band® label is false and
misleading because The Lap-Band® is not a safer and more effective method of
weight loss than alternative methods, evidenced by numerous reported adverse
events consisting of serious injuries, by the numerous The Lap-Band® studies
consisting of patients who undergo the Lap-Band® procedure are more likely to
experience injuries and complications which require or will require surgical
intervention or re-operation, and by the unreported complaints contained in Lap-
Band® Defendants’ complaint files.

B. 21 U.S.C. § 331(a) because Lap-Band® Defendants introduced into interstate
commerce a medical device that was misbranded, for the reasons set forth herein.

C. 21 U.S.C. § 352(q)} because Lap-Band® Defendants created and distributed false

and misleading advertising for The Lap-Band® which is a “Restricted Device”

Page 71 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 72 of 93 Page ID #87

because The Lap-Band® is not a safer and more effective method of weight ioss
than alternative methods, evidenced by the numerous reported adverse events
consisting of serious injuries, by the numerous The Lap-Band® studies consisting
of patients who undergo the Lap-Band® procedure are more likely to experience
injuries and complications which require or will require surgical intervention or re-
operation, and by the unreported complaints contained in Lap-Band® Defendants’
complaint files.

D. 21 CFR. § 820.3()x), 21 CFR. § 820.22, 21 C.F.R. § 820.5, 21 CFR.
§820.1{a), 21 CLPLR. § 820.22, 21 C.F.LR. § 820.160(a), 21 CLPLR. § 820.198(a) and
21 C.F.R. § 820.170(a) because Lap-Band® Defendants failed to comply with the
general quality contro! standards found in these regulations for the reasons set forth
herein.

E. 21 CFR. § 803.50; 21 C.F.R. § 814.80, and 21 U.S.C. § 360i(a), because Lap-
Band® Defendants failed to report and/or timely report adverse events, including
but not limited to, complaints of device migration, stomach erosion, infection, re-
operative, device removal and long-term chronic pain, all of which are serious
injuries or may lead to a serious injury because such injuries required Plaintiffs to
undergo surgical intervention to prevent further injury and/or may require Plaintiffs
to undergo surgical intervention in the future to prevent further injury.

F. 21 C.FLR. § 814.84(b)(2) because Lap-Band® Defendants failed to report new
clinical investigations and/or scientific studies concerning the Lap-Band® device
about which Lap-Band® Defendants knew or reasonably should have known

about.

Page 72 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 73 of 93 Page ID #88

G. 21 U.S.C. §§ 360(q}; 360(r) because Lap-Band® Defendants created and
distributed false and misleading advertising, including but not limited to
representations and warranties regarding the risks, safety, recovery time, and
effectiveness of The Lap-Band® in order to convince physicians and patients to use
The Lap-Band® over other methods of weight loss, thereby gainimg market share.

H. 21 C.F.R. § 820.198 because Lap-Band® Defendants failed to establish and
maintain procedures for implementing corrective and preventative action in
response to, inter alia, complaints of, but not limited to, device migration, device
fracture/breakage, perforation, long-term chronic pain, and other quality problems
associated with the Lap-Band® device.

I. 21 C.F.R. § 820.198 and 21 C.F.R. § 803.3 because Lap-Band® Defendants (1)
failed to appropriately respond to adverse incident reports, including but not limited
to, reports of stomach wall and/or esophagus erosion, tissue necrosis and infection
and/or device fracture/breakage, which strongly indicated the Lap-Band® device
was not responding to its Design Objective Intent, and (2) Lap-Band® Defendants
continued to sell The Lap-Band® into the stream of interstate commerce when they
knew, or should have known, that the Lap-Band® was malfunctioning or otherwise
not responding to its Design Objective Intent.

J. 21 C.F.R. § 814.80 because the Lap-Band® device was manufactured, packaged,
stored, labeled, distributed, and/or advertised in a manner that 1s inconsistent with
the conditions for approval specified in the PMA approval for it.

K. 21 C.F.R. § 820.30 because Lap-Band® Defendants failed to establish and maintain

procedures for validating the device design, including testing of production units

Page 73 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 74 of 93 Page ID #89

under actual or simulated use conditions, creation of a risk plan, and conducting
risk analyses, upon obtaiming knowledge of device failures including but not limited
to perforation, device migration, and/or device fracture/breakage.

L. 21 C.F.R. § 820.100 because upon obtaining knowledge of device failure modes,
Lap-Band® Defendants: (1) failed to routinely analyze complaints and other
sources of quality data to identify existing and potential causes of nonconforming
products or other quality problems and failed to use appropriate statistical
methodology to detect recurring quality problems, imcluding but not limited to,
complaints of perforation, device migration, and/or device fracture/breakage; (2)
failed to mvestigate the cause of nonconformities relating to product, processes,
and the quality system; (3) failed to identify the action(s) needed to correct and
prevent recurrence of such nonconforming product and other quality problems; and
(4) failed to take any and all Corrective and Preventative Actions (“CAPA”)
necessary to address non-conformance and other internal quality control issues.

M. 21 C.F.R. § 820.70 because Lap-Band® Defendants failed to establish Quality
Management Systems (“QMS”) procedures to assess potential causes of non-
conforming products, including but not limited to device migration, device
fracture/breakage, and/or latent manufacturing defects, and other quality problems
with the Lap-Band® device.

226. As a direct and proximate result of The Lap-Band® Defendants’ violations of one or more
of the above mentioned federal statutory and regulatory standards of care, The Lap-Band®
was implanted in Plaintiffs and Plaintiffs were caused to endure a serious injury, as defined

in 21 C.F.R. § 803.3.

Page 74 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 75 o0f93 Page ID #90

227. Plaintiff and Decedent were caused to suffer, and will suffer in the future, injuries
including, but not limited to pain, suffering, lost wages, disability, disfigurement, legal
obligations for hospital, medical, nursing, rehabilitative, and other medical services and
treatment.

228. Lap-Band® Defendants failed to act as a reasonably prudent Class ITI medical device
manufacturer, distributor, and/or promoter.

229. Plaintiffs are not seeking to enforce these provisions in this action. Likewise, Plaintiffs are
not suing merely because The Lap-Band® Defendants’ conduct violates these provisions.
Rather Plaintiffs are alleging that The Lap-Band® Defendants’ conduct that violates these
provisions aiso violates parallel state laws.

230. Lap-Band® Defendants’ violations of the aforementioned federal statutes and regulations
establish a prima facie case of strict hability m tort under state common law.

231. Thus, for violations of federal law, including, the FDCA, the MDA, and regulations
promulgated thereunder which results in an unreasonably dangerous product proximately
causing injuries there already exists a money damages remedy under state common law.

232. Atall times herein mentioned, Lap-Band® Defendants had specific knowledge of the
imereased risks involved 1m the use of The Lap-Band®.

233. At all times herein mentioned, the Lap-Band® device produced serious side effects,
including but not limited to stomach wall erosion, infection and severe chronic pain which
required surgical intervention to remove the device or Lap-Band® Defendants knew or
should have known that said usage could be unsafe because of said side effects.

234. At ail times herein mentioned, Plaintiff and Decedent relied upon the misrepresentations of

Lap-Band® Defendants and used the Lap-Band® product as promoted and mstructed.

Page 75 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 76 of 93 Page ID #91

235. The Lap-Band® device, as given to Plaintiff and Decedent, was ineffective, defective, and
unreasonably dangerous when manufactured, designed, promoted, and instructed by Lap-
Band® Defendants, who are strictly liable for the injuries arising from its use. The mereased
risks and dangers attendant to the Lap-Band® device greatly outweighed the benefits to be
expected from said use as promoted by Lap-Band® Defendants.

236. The Lap-Band® device failed to perform in a manner that a reasonable consumer would
expect it to perform.

237. By placing The Lap-Band® on the market and promoting The Lap-Band® as the safest,
most effective weight loss method available, Lap-Band® Defendants impliedly represented it
was safe for the purpose intended, and intended that doctors and patients in the general public
should rely on their misrepresentations. Plaintiff and Decedent and their doctors did rely on
each of said misrepresentations and material omissions, all to their damage as hereinabove
alleged.

238. In doing the things aforementioned, Lap-Band® Defendants are cuilty of malice,
oppression, and fraud, and Plaintiff and Decedent are therefore entitled to recovery of
exemplary or punitive damages in the sum according to proof at trial.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;
3. costs of Htigation;
4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

Page 76 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 77 of 93 Page ID #92

6. such other relief and further relief as this Court may deem just and proper.

COUNT X
COMMON LAW FRAUD
(Against Lap-Band® Defendants)

239. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

240. Plaintiffs brings a claim against Lap-Band® Defendants for knowingly concealing
information relative to the Lap-Band® device.

241. Lap-Band® Defendants committed fraud by concealing and/or making fraudulent
representations during their promotional practices concerning the Lap-Band® device that
were not approved by the FDA and/or the FDA premarket approval process.

242. In connection with the Lap-Band® product, Lap-Band® Defendants fraudulently and
intentionally misrepresented material and important health and safety product risk
information from Plaintiff and Decedent and their physicians, that were not approved by the
FDA and/or the FDA premarket approval process. The specifics regarding the content of the
musrepresentations, when and where Lap-Band® Defendants made them, and to whom they
were made, as well as what aspects of the statements were misleading and why, are alleged
above in the body of this Complaint.

243. Plaintiff and Decedent and their physicians would not have decided to use The Lap-Band®
or would have had the Lap-Band® removed prior to injury had they known of the real
increased risks and dangers related to The Lap-Band® misrepresentation and/or fraud:

A. Any of the following is sufficient to independently establish defendant’s liability

for fraudulent Lap-Band® Defendants fraudulently concealed and misrepresented

Page 77 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 78 of 93 Page ID #93

the health and safety hazards, symptoms, constellation of symptoms, diseases
and/or health problems associated with The Lap-Band®,

B. Lap-Band® Defendants fraudulently concealed and misrepresented information
about the known increased risks and dangers as well as the limited benefits of the
use of The Lap-Band® and the relative benefits and availability of alternate options.

244, As a medical device manufacturer, Lap-Band® Defendants had an affirmative continuing
duty to warn the public, mecluding Plaintiff and Decedent and their physicians regarding the
increased risks and dangers they knew, learned, or should have known about associated with
The Lap-Band®.

245. Had Lap-Band® Defendants complied with their duties to the FDA as described under the
FDCA, the necessary and resultant actions by the FDA and/or appropriate government
agencies would have precluded the use of the product in the surgeries giving rise to all causes
of action.

246. Lap-Band® Defendants omitted material adverse information and provided inaccurate,
false, or misleading mformation which was material to treating surgeons’ treatment decisions,
which misled surgeons and patients who were relying on those surgeons’ professional
judgment, including Plaintiff and Decedent and their treating surgeons.

247. Lap-Band® Defendants knew that use of The Lap-Band® was unreasonably dangerous and
could lead to serious side effects as listed herein. Lap-Band® Defendants failed to take any
measures whatsoever to alert surgeons or the public regarding increased risks and dangers
and instead continued to promote the Lap-Band® device as safe, and further took action to

conceal said information.

Page 78 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 79 of 93 Page ID #94

248. When Lap-Band® Defendants engaged in this deceptive campaign and made the above
representations and/or omissions, they knew those representations and/or omissions to be
false, or willfully and wantonly and recklessly disregarded whether the representations and/or
omissions were true. These representations and/or omissions were made by Lap-Band®
Defendants with the intent of defrauding and deceiving the public, including Plamutf and
Decedent, their physicians, and the medical community.

249, At the time the aforesaid representations and/or omissions were made by Lap-Band®
Defendants, Plaintiff and Decedent and their medical providers were unaware of the falsity of
said representations and/or omissions and reasonably relied upon Lap-Band® Defendants’
assertions, promulgated through aggressive sales tactics as set forth herein, that the Lap-
Band® device was safe when in fact it was not.

250. In reliance upon Lap-Band® Defendants' representations, Plaintiff and Decedent and their
physician used The Lap-Band®,

251. As a direct and proximate result of said misrepresentations and/or material omissions,
Plaintiff and Decedent physician used The Lap-Band®.

252. Had Piaintitf and Decedent physicians and/or Plaintiff and Decedent been made fully and
adequately aware of the inefficacy and serious mncreased risks and dangers associated with
such use, they would not have used it.

253. Had the FDA known of the actual dangers of and inefficacy of the use of The Lap-Band®,
they would have initiated a recall of the product, dear doctor letter, or safety signal and/or
warned the public of the dangers.

254. Lap-Band® Defendants' motive in failing to advise surgeons, the public, Plaintiff and

Decedent, and the FDA of these increased risks was for financial gain and fear that, if they

Page 79 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 80 0f 93 Page ID #95

provided proper and adequate information, The Lap-Band® would iose sales and market
share.

255. Lap-Band® Defendants’ conduct, as alleged above, was malicious, fraudulent, and
oppressive toward Plaintiff and Decedent in particular and the public generally, and Lap-
Band® Defendants conducted themselves in a willful, wanton, and reckless manner by
actively violating federal regulations.

256. Lap-Band® Defendants are guilty of malice, oppression, and fraud, and Plaintiffs are
therefore entitled to recovery of exemplary or punitive damages in sum according to proof at
trial.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000)), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial:

2. compensatory damages according to proof;

3. costs of htigation;

4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

6. such other relief and further relief as this Court may deem just and proper.

COUNT XI
CONSTRUCTIVE FRAUD
(Against Lap-Band® Defendants)
257. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.
258. Lap-Band® Defendants marketed the Lap-Band® device to and for the benefit of Plaintiff

and Decedent, and marketed it to their physicians, and Lap-Band® Defendants knew or had

Page 80 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 81 0f93 Page ID #96

reason to know of the unreasonable dangers and serious defects in The Lap-Band®, and that
Plaintiff and Decedent and their physicians would use the product.

259. Lap-Band® Defendants owed Plaintiff and Decedent a duty to exercise reasonable or
ordinary care under the circumstances, in light of the generally recognized and prevailing
best scientific knowledge, and to produce and market The Lap-Band® im as safe a manner
and condition as possible.

260. Specific defects, as specified above in this Complaint, in the Lap-Band® device rendered it
defective and unreasonably dangerous.

261. Through the conduct described in the foregoing and subsequent paragraphs of this
Complaint, Lap-Band® Defendants breached their duties to Plaintiff and Decedent. Such
breaches exhibited willful and wanton conduct, and a reckless disregard for the safety of
others.

262. By breaching their duties to Plaintiff and Decedent, Lap-Band® Defendants gained an
advantage by wrongfully profiting from the sale of The Lap-Band®.

263. Plaintiff and Decedent and their physicians justifiably reled on Lap-Band® Defendants’
misrepresentations and material concealment of the actual increased risks and dangers of The
Lap-Band®.

264. As the direct, producing, proximate and legal cause and result of Lap-Band® Defendants'
breach of their duties, Plaintiff and Decedent have suffered severe injuries, physical pain, and
pecuniary loss and were otherwise seriously injured and damaged.

265. As the direct, producing, proximate and legal cause and result of Lap-Band® Defendants'
breach of their duties, Plaintiff and Decedent have been injured and incurred damages,

including but not limited to medical and hospital expenses, and pain and suffering.

Page 81 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 82 of 93 Page ID #97

266. Plaintiffs are therefore entitled to damages in an amount to be proven at trial, together with
interest thereon and costs.

267. Lap-Band® Defendants’ conduct, as alleged above, was malicious, oppressive, intentional
and/or reckless, outrageous, and constituted wiliful and wanton disregard for the rights or
safety of others. Such conduct was directed specifically at Plaintiff and Decedent and
warrants an award of punitive damages.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;

3. costs of litigation;

4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

6. such other rehef and further relief as this Court may deem just and proper.

COUNT XI
FRAUDULENT CONCEALMENT
(Against Lap-Band® Defendants)
268. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.
269. In connection with their The Lap-Band® device, Lap-Band® Defendants fraudulently and
intentionally concealed and suppressed material and important health and safety product risk

information from the FDA, Plaintiff and Decedent and their physicians, all as alleged in this

Complaint. Plaintiff and Decedent and their physician would not have used The Lap-Band®

Page 82 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 83 of 93 Page ID #98

for weight loss or would have had The Lap-Band® removed prior to inyury had they known
of the increased safety risks and dangers related to The Lap-Band®.

270. Either of the following is sufficient to independently establish Defendants’ liability for
fraudulent concealment:

271. Lap-Band® Defendants fraudulently concealed and misrepresented the increased health and
safety risks, dangers, hazards, symptoms, constellation of symptoms, diseases and/or health
problems associated with the Lap-Band® device to physicians, including Plaintiff and
Decedent physicians; and

272. Lap-Band® Defendants fraudulently concealed and misrepresented material safety
information about the known increased risks and dangers of the use of The Lap-Band® and
the relatrve benefits and availability of alternate procedures.

273. Lap-Band® Defendants knew, or should have known, that they were concealing,
suppressing, and misrepresenting true information about the known increased risks and
benefits of the use of The Lap-Band® and the relative benefits and availability of alternate
procedures.

274. Lap-Band® Defendants knew that Plaintiff and Decedent and their’ physicians would
regard the matters that they concealed, suppressed, and misrepresented to be important in
determining the course of treatment for the Plaintiffs, including Plaintiff and Decedent and
their physicians’ decision whether or not to use The Lap-Band® as a weight loss procedure.

275. Lap-Band® Defendants intended to cause Plaintiff and Decedent and their physicians to
rely on their concealment of material safety information, suppression, and misrepresentations

about the increased risks and dangers related to The Lap-Band® as a method of weight loss.

Page 83 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 84 of 93 Page ID #99

276. Plaintiff and Decedent and their physicians were justified in relying, and did rely, on Lap-
Band® Defendants’ concealment of information and misrepresentations about the increased
safety risks and dangers related to The Lap-Band® in deciding to recommend and choose the
Lap-Band® procedure for weight loss.

277. As a direct and proximate result of Lap-Band® Defendants’ fraudulent concealment,
suppression, and misrepresentations of material increased health and safety risks and dangers
relating to The Lap-Band® and Lap-Band® Defendants’ promotion and marketing practices,
Plaintiff and Decedent Plaintiff suffered injuries and economic loss, and Plaintiff and
Decedent Plaintiff will continue to suffer injuries, damages and economic loss.

278. As the direct, proximate, and legal cause and result of Lap-Band® Defendants’ false and
deceptive marketing and promotion practices related to The Lap-Band®, Plaintiff and
Decedent have been injured and have incurred damages, including but not limited to medical
and hospital expenses, physical pain and suffering, and loss of the enjoyment of life.

279. Plaintiffs are therefore entitled to damages in an amount to be proven at trial, together with
interest thereon and costs.

280. Lap-Band® Defendants’ conduct, as alleged above, was malicious, oppressive, intentional
and/or reckless, outrageous, and constituted willful and wanton disregard for the rights and
safety of others. Such conduct was directed specifically at Plamtiffs and warrants an award of
punitive damages.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

I. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof,

Page 84 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 85of93 Page ID #100

3. costs of litigation;
4.  post-yudgment interest;
5. punitive or exemplary damages according to proof; and

6. such other relief and further relief as this Court may deem just and proper.

COUNTXII
BREACH OF EXPRESS WARRANTY
(Against Lap-Band® Defendants)

281. Piaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.

282. The individual Lap-Bands® implanted in Plaintiffs was not manufactured and failed to
conform to the FDA requirements imposed upon the Lap-Band® Defendants.

283. As aresult, the representations, as set forth herein, contained or constituted affirmations of
fact or promises made by the seller to the buyer which related to the goods and became part
of the basis of the bargain creating an express warranty that the goods shail conform to the
affirmations of fact or promises.

284. The Lap-Band® did not conform to the representations made by Lap-Band® Defendants.

285. At all relevant times, Plaintiff and Decedent used The Lap-Band® for the purpose and in
the manner intended by Lap-Band® Defendants.

286. Plaintiff and Decedent and their physicians, by the use of reasonable care, could not have
discovered the breached warranty and realized its hidden increased risks and its unreasonabie
dangers.

287. Lap-Band® Defendants’ breaches constitute violations of state common laws, including but

not limited Mo. Rev. Stat. Ann §400.2-313 (2013).

Page 85 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 86 of 93 Page ID #101

288. The breach of the warranty was a substantial factor in bringing about Plaintiff and Decedent
injuries. As a direct and proximate result of Lap-Band® Defendants’ acts and omissions,
Plaintiff and Decedent were implanted with the Lap-Band® device and suffered severe and
debilitating injuries, economic loss, and other damages, including but not limited to, cost of
medical care, rehabilitation, lost income, and pain and suffering for which they are entitled to
compensatory and equitable damages and declaratory relief in an amount to be proven at
trial.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000)), awarding:

1, economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;

3. costs of litigation;

4. post-judgment interest;

5. punitive or exemplary damages according to proof; and

6. such other relief and further relief as this Court may deem just and proper.

COUNT XIV
VIOLATION OF THE ILLINOIS CONSUMER FRAUD ACT
(Against Lap-Band® Defendants)
289. Plaintiffs incorporate by reference all paragraphs of this Complaint as if fully set forth
herein.
290. Section 2 of the IHinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

505/2, provides, in pertinent part as follows:

Unfair methods of competition and unfair deceptive acts or practices, including but
not limited to the use or employment of any deception, fraud, false pretense, false

Page 86 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 87 of 93 Page ID #102

promise, misrepresentation or the concealment, suppression or omission of such
material fact, or the use or employment of any act in Section 2... in the conduct of
any trade or commerce are hereby declared unlawful ...

291. The Iinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/109,
further provides in pertinent part as follows:

Any person who suffers actual damages as a result of a violation of this Act
comnutted by any other person may bring an action against such person. The Court,
in its discretions, may award actual damages or any other relief which the Court
deems proper ... and may award, in addition to the relief provided in this Section,
reasonable attorney’s fee and cost to the prevailing party ...

292. Plaintiff and Decedent purchased and used the Lap-Band® device for personal use and
thereby suffered damages as a result of Lap-Band® in violation of the State of Illinois
Consumer Fraud and Deception Business Practices Act, 815 ILCS 502/2 et seq. (hereinafter
“Illinois Consumer Fraud Act’).

293. At all relevant trmes and as described herein, Lap-Band® Defendants knowingly directly
and indirectly represented to the FDA, to Plaintiff and Decedent, and to their physicians that
the Lap-Band® device was a safe and effective method of weight loss and weight
stabilization when compared to other alternatives, and that when used, it was not defective.

294, Lap-Band® Defendants’ advertising, promotions, and representations contained therein
were false and misleading and constituted false or deceptive acts and practices declared
unlawful by the INinois Consumer Fraud Act.

295. Lap-Band® Defendants’ advertising, promotions, and representations contained therein
were false and misleading and constituted false or deceptive acts and practices which were

not approved by the FDA and/or the FDA premarket approval process, were not consistent

with FDA approved labeling and were also misleading or deceptive under Federal law.

Page 87 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 88 of 93 Page ID #103

296. Lap-Band® Defendants knowingly made faise representations for the purpose of deceiving
Plaintiff and Decedent, and their’ physicians regarding the safety and efficacy of Lap-Band®
in order to ensure the marketability and success of Lap-Band®, which was in violation of the
Illinois Consumer Fraud Act.

297. Had Lap-Band® Defendants disclosed the true facts concerning the increased risks and
damages they knew or should have known to be associated with Lap-Band®, the FDA would
have required Lap-Band® Defendants to amplify its warning label, which would have
lessened or prevented Plaintiff and Decedent injuries because theirs’ physicians and Plaintiff
and Decedent would not have chosen to recommend and undergo the Lap-Band® procedure.

298. Lap-Band® Defendants engaged in the unlawful practices set forth in this Complaint in the
conduct of trade or commerce.

299. Lap-Band® Defendants’ concealment, misrepresentations and/or omissions as set forth in
this Complaint are material in that they relate to matters which are important to consumers or
are likely to affect the purchasing decisions or conduct of consumers, including Plaintiff and
Decedent regarding the Lap-Band®.

300. Lap-Band® Defendants engaged in the concealment, suppression, misrepresentations and/or
omission of the material facts described herem with the intent that others, such as Plaintiff
and Decedent, their physicians, and/or the general public, would rely upon the concealment,
suppression, misrepresentation and/or omission of such material facts and purchase the Lap-
Band®.

301. The concealment, suppression, misrepresentation and/or omission of the material facts
described herein had the capacity to, was reasonably foreseeable that it would, and did so

deceive.

Page 88 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 89 o0f93 Page ID #104

302. Plaintiff and Decedent physicians would not have implanted the Lap-Band® in Plaintiff and
Decedent and Plaintiff and Decedent would not have agreed to undergo the Lap-Band®
procedure absent the misrepresentations, false pretenses, deception, concealment,
suppression, or omission of the material facts described herein.

303. Plaintiff and Decedent suffered actual and ascertainable loss of money and damages as an
actual and proximate result of Lap-Band® Defendants’ mtentional misrepresentation and
concealment of material facts.

304. Lap-Band® Defendants’ conduct described herein actually and proximately caused Plaintiff
and Decedent to suffer damages as described throughout this Complaint.

305. Plaintiffs are entitled to recover their actual damages, punitive damages and attorneys’ fees,
and other equitable relief, pursuant to the [linois Consumer Fraud Act.

306. Furthermore, Lap-Band® Defendants’ unlawful conduct set forth in this Complamt was and
is wanton, willful and outrageous, and manifests a reckless disregard for the consequences of
their actions and for the rights of Plaintiff and Decedent and warrants an award of punitive
damages to deter Defendants, and others in similar circumstances, from committing such
actions in the future.

WHEREFORE, Plaintiffs pray for judgment against the Lap-Band® Defendants, jointly
and severally, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000), awarding:

1. economic and non-economic damages in an amount as provided by law and to be
supported by evidence at trial;

2. compensatory damages according to proof;
3. costs of Htigation;
4. post-judgment interest;

5. punitive or exemplary damages according to proof;

Page 89 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 90 0f 93 Page ID #105

6. attorney’s fees; and

7. such other relief and further rehef as this Court may deem just and proper.

COUNT XUI
WRONGFUL DEATH AGAINST ALL DEFENDANTS

 

COMES NOW Plaintiff, Joseph Beardsley, Individually, and as Special Administrator of
the Estate of Rebecca Beardsley, by her attorneys, The Dysart Law Firm, P.C., and for his cause

ofaction against the Defendants, states:

307. Plaintiff incorporates by reference all paragraphs of this complaint as if fully referenced
herein.

308. At ail relevant times in Illinois there existed a Wrongful Death Act, statutorily set forth at
740 ILCS 180/0.01, et seq.

309. At all times herein set forth, the Defendants’ products were being employed in the manner
and for the purposes for which they were intended and/or in a manner reasonably foreseeable
and anticipated by the Defendants.

310. The Decedent’s use of and injury from Defendants’ products was completely foreseeable
and could or should have been anticipated by the Defendants.

311. The Defendants knew or should have known of the dangers and/or risks presented by their
products and the highly deleterious effect upon the health of persons using their products.

312. At all relevant times the Defendants owed a duty to the public, including Decedent, to
exercise reasonable care and caution for the safety of those using the products of the
Defendants.

313. The Defendants breached the duty they owed to the Decedent by, failing to disclose the

risks involved in using their products, in failing to provide adequate instructions concerning

Page 90 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 91 0f93 Page ID #106

safe methods of use of the products, and failing to conduct tests on said products in order to
determine the hazards to persons such as decedent.

314. As a direct and proximate result of the Defendants’ breach, Decedent was inured by
Defendants’ product resulting in her death.

315. As a further result, the next of kin of the decedent have suffered great losses of a personal
and pecuniary nature, including loss of companionship and society of the decedent, as well as
grief, sorrow, and mental suffering subjecting the Defendants to liability.

WHEREFORE, Plaintiff, Joseph Beardsley as Special Administrator of the Estate of
Rebecca Beardsley prays this Court to enterjudgment in his favor and against these
Defendants, jointly and severally, to award compensatory damages in excess of FIFTY
THOUSAND DOLLARS ($50,000) and costs incurred prosecuting this matter, and to grant

such other and further relief as this Court deems appropriate.

COUNT AI
SURVIVAL ACTION
(AGAINST ALL DEFENDANTS)

 

COMES NOW Plaintiff, Joseph Beardsley Individually and as Special Administrator
of the Estate of Rebecca Beardsley, by his attorneys, and for his cause of action against
Defendants states:

316. Piaintiff incorporates by reference all paragraphs of this Complaint as if fully set forth
herein.

317. In addition to the recovery for wrongful death explained above, according to the survival
statute, 755 ILCS 5/27-6, Plaintiff may recover for any claim that Decedent may have had
against Defendants had death not ensued. Accordingly, Plaintiff brings this survival action

claim.

Page 91 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 92 of 93 Page ID #107

318. As a direct and proximate result of the aforementioned acts of Defendants, Decedent
suffered serious injuries of a personal nature, including but not limited to: Decedent was
compelled to expend and became liable for large sums of monies for hospital, medical and
other health care services necessary for the treatment of her Lap-Band-related-injuries and
conditions and to alleviate the pain, suffering, mental anguish and physical disability caused
by his injury; Decedent experienced great physical pain and mental anguish as a result of said
injuries and conditions; that as a further result of her Lap-Band -induced injuries and
conditions, Decedent had a shortened life span; Decedent was hindered and prevented from
pursuing her normal course of employment, thereby losing large sums of money which
otherwise would have accrued to her, subjecting the Defendants to liability pursuant to 755
ILCS 5/27-6, commonly referred to as the Survival Statute.

WHEREFORE, Plaintiff, Joseph Beardsley Individually and as Special
Administrator of the Estate of Rebecca, prays this Court to enteryudgment in his favor and
against Defendants, jointly and severally, to award compensatory damages in excess of
FIFTY THOUSAND DOLLARS ($50,000) and costs incurred prosecuting this matter, and to
grant such other and further relief as this Court deems appropriate.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiffs, respectfully demands judgment against Defendants, and each
of them, individually, jointly and severally and requests compensatory damages, together with
interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems just and proper
as well as:

A. compensatory damages to Plaintiffs for past, present, and future damages,

including, but not limited to, and great pain and suffering for severe and

Page 92 of 93
Case 3:20-cv-01159-RJD Document1-1 Filed 11/02/20 Page 93 of 93 Page ID #108

permanent personal injuries sustained by Plaintiff and Decedent, health and
medical care costs, together with interest and costs as provided by law;

B. for all ascertainable economic and non-economic damages in an amount as
provided by iaw and to be supported by evidence at trial:

C. for specific damages according to proof;

D. for Punitive and Exemplary damages according to proof;

E. for post-judgment interest as allowed by law:

F. for the costs of these proceedings;

G. for attorney fees under the Illinois Consumer Fraud Act; and

H. for such other and further relief as this Court deems just and proper.

Respectfully submitted,

THE DYSART LAW FIRM, P.C.

By: /s/ Christopher W. Dysart
Christopher W. Dysart, #06224351
16020 Swingley Ridge Rd_, Ste. 340
Chesterfield, MO 63017

(314) 548-6298

cdysart@dysart-law.com
Attorney for Plaintiffs

Dated: 10.01.2020

Page 93 of 93
